Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 1 of 78 PageID #: 309




                     EXHIBIT C
Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 2 of 78 PageID #: 310




                                            May 20, 2019

  Via Electronic Mail: jryan@rbdllp.net
  Mr. John Ryan
  East Rockaway Village Attorney
  131 Tulip Avenue
  Floral Park, New York 11001

         Re:     Village of East Rockaway’s Unconstitutional Solicitation Curfew and Licensing
                 Process

  Dear Mr. Ryan:

         My firm represents Aptive Environmental, LLC (“Aptive”), a nationwide pest control
  company providing regular pest control services to thousands of satisfied customers in dozens of
  New York cities and towns. Aptive’s initial sales are made almost exclusively through door-to-
  door solicitation. Because most residents have work, school, or other obligations keeping them
  away from their homes during typical working hours, most of Aptive’s sales occur between the
  hours of 5:30 p.m. and 9:00 p.m.

          Aptive understands and appreciates East Rockaway’s desire to create and maintain rules
  governing door-to-door solicitation. Aptive believes such regulations – when reasonably drawn –
  provide important assurances that solicitation efforts in the Village will be safe and free from
  abusive practices. As such, Aptive places the highest priority on its compliance with such rules.
  That said, when these regulations cross a constitutional line – by, for instance, imposing an
  unconstitutional curfew or overly broad restrictions on solicitation activities – Aptive must insist
  that these improper regulations be repealed. Not only are such regulations unconstitutional – both
  facially and as applied – but they also have a direct and substantial impact on Aptive’s business
  viability and profits. To protect Aptive’s First Amendment freedoms, and to remedy the harm
  caused by the Village’s unconstitutional solicitation curfew and restrictions, Aptive has retained
  my firm.

  A.     Unconstitutional Solicitation Curfew

           The Village of East Rockaway’s solicitation curfew, found at § 171-18 of the Village Code,
  restricting solicitation to the hours between 9:00 am and 5:00 pm violates the First and Fourteenth
  Amendments of the United States Constitution.

         Last year Aptive secured a temporary restraining order in New Jersey federal court against
  Woodcliff Lake, New Jersey’s enforcement of a less restrictive 6:00 p.m. curfew. See Aptive
  Environmental, LLC v. Borough of Woodcliff Lake, New Jersey, No. 2:18-cv-10891-SDW-LDW
  (D.N.J. June 22, 2018). See also Order to Show Cause, attached hereto. The Court granted the
Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 3 of 78 PageID #: 311

  John Ryan
  May 20, 2019
  Page 2


  TRO because the Supreme Court has unequivocally held that the loss of First Amendment
  freedoms, for any amount of time, constitutes per se irreparable harm. Elrod v. Burns, 427 U.S.
  347, 373 (1976) (“The loss of First Amendment freedoms, for even minimal periods of time,
  unquestionably constitutes irreparable injury.”). Aptive will not hesitate to seek the same relief
  against the Village’s enforcement of its curfew, which is currently inflicting the same irreparable
  harm upon Aptive’s First Amendment freedoms.

           It has been Aptive’s desire to resolve these constitutional issues amicably and without
  litigation, and it has done so with nearly every municipality having a solicitation curfew.
  Nevertheless, some municipalities have chosen to take this issue to trial. Just last year, in the
  lawsuit captioned Aptive Environmental, LLC v. Town of Castle Rock, Colorado, the United States
  District Court for the District of Colorado invalidated the Town of Castle Rock, Colorado’s 7:00
  p.m. solicitation curfew—a curfew less restrictive than that of East Rockaway—holding that the
  curfew was an unconstitutional restriction on commercial speech. See Court’s Judgment, attached
  hereto. Our firm initiated, prosecuted, and tried this case on behalf of Aptive, and as the prevailing
  party, Aptive recovered more than half a million dollars in attorneys’ fees.

          The Court struck this curfew despite Castle Rock’s purported justifications of protecting
  residents’ privacy and safety. See also City of Watseka v. Illinois Public Action Counsel, 796 F.2d
  1547, 1556-57 (7th Cir. 1986) (invalidating 5:00 p.m. solicitation curfew despite the city’s
  objective of protecting privacy and preventing crime). To give you a more complete overview of
  the case law a municipality defending a pre-9:00 p.m. curfew must contend with, I have attached
  the summary judgment briefing in the Castle Rock case.

          The District of Colorado’s decision in the Castle Rock case is consistent with what the U.S.
  Supreme Court and five federal circuit courts have uniformly held: that municipal ordinances
  prohibiting door-to-door solicitation before 9:00 p.m. are unconstitutional. See Project 80’s Inc. v.
  City of Pocatello, 942 F. 2d 635 (9th Cir. 1991) (rejecting total ban on commercial solicitation);
  City of Watseka v. Illinois Public Action Council, 479 U.S. 1048 (1987) (affirming that 5:00 p.m.
  curfew was unconstitutional); Ohio Citizen Action v. City of Englewood, 671 F.3d 564 (6th Cir.
  2012) (invalidating 6:00 p.m. curfew); City of Watseka v. Illinois Public Action Counsel, 796 F.2d
  1547 (7th Cir. 1986) (invalidating 5:00 p.m. curfew); New Jersey Citizen Action v. Edison
  Township, 797 F.2d 1250 (3d Cir. 1986) (invalidating 5:00 p.m., 6:00 p.m. and sunset curfews);
  Wisconsin Action Coalition v. City of Kenosha, 767 F.2d 1248 (7th Cir. 1985) (invalidating
  8:00 p.m. curfew); and Association of Community Organizations for Reform v. City of Frontenac,
  714 F.2d 813 (8th Cir. 1983) (invalidating 6:00 p.m. curfew).

         The holdings of these cases clearly indicate that the Village’s 5:00 p.m. solicitation curfew
  is unconstitutional. The solicitation curfew further violates the right of citizens of the Village to
  receive information, which is another protected First Amendment freedom. Bd. Of Educ., Island
  Trees Union Free Sch. Dist. Number 26 v. Pisco, 457 U.S. 853, 867 (1982).
Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 4 of 78 PageID #: 312

  John Ryan
  May 20, 2019
  Page 3


  B.     Unconstitutional Licensing Process
          The Village’s solicitation ordinance violates the First and Fourteenth Amendments of
  the United States Constitution because it contains no express standards or time frames for
  investigating license applications and issuing licenses. As a result, the ordinance vests unbridled
  discretion in the hands of Village officials and prohibitively restricts the granting of solicitation
  licenses.

          Just last year, the U.S. District Court for the District of New Jersey enjoined the entirety of
  Woodcliff Lake’s solicitation licensing restrictions, in addition to enjoining its solicitation curfew.
  See Aptive Environmental, LLC v. Borough of Woodcliff Lake, New Jersey, No. 2:18-cv-10891-
  SDW-LDW (D.N.J. June 22, 2018). The Court granted the TRO because Aptive showed
  irreparable harm to its constitutional freedoms caused by unbridled discretion in the hands of
  licensing officials to grant licenses as they saw fit, when they saw fit.

          The East Rockaway Village Solicitation Ordinance includes no express standards
  regulating the investigation of applicants for licenses. Additionally, the Village insists on
  processing license applications without any prescribed time limits for issuing decisions. The
  Solicitation Ordinance thus vests unbridled discretion in Village officials to grant licenses
  whenever they see fit. The U.S. Supreme Court has repeatedly invalidated ordinances that leave
  the timetable up to the official’s discretion. See Riley v. National Federation of Blind of N. C.,
  Inc., 487 U.S. 781 (1988); Freedman v. Maryland, 380 U.S. 51 (1965). Indeed, “One ‘species of
  unbridled discretion’ that renders a prior restraint unconstitutional is a lack of time limits on
  processing applications: ‘[A] prior restraint that fails to place limits on the time within which the
  decisionmaker must issue the license is impermissible.’” Nittany Outdoor Advert., LLC v. Coll.
  Twp., 22 F. Supp. 3d 392, 411 (M.D. Pa. 2014) (citing FW/PBS, Inc. v. City of Dallas, 493 U.S.
  215, 223 (1990)).

  C.     Unconstitutional Licensing Bond Requirement

          The Village of East Rockaway’s bond requirement for solicitation, found at § 171-16 of
  the Village’s Code (the “Solicitation Bond”), violates the First and Fourteenth Amendments of the
  United States Constitution. Section 171-16 imposes an onerous $2,500 surety bond for each
  applicant for a solicitor’s license. This restriction will not survive constitutional scrutiny.

          The Village’s Solicitation Bond constitutes an unconstitutional restraint on speech for at
  least three reasons: First, the Bond is not narrowly tailored and does not advance a substantial
  government interest, but rather it is arbitrary and operates to prevent free speech from taking place.
  Second, the Bond functions as a de facto ban on solicitation for any company with a national
  presence. Third, the Bond violates citizens’ constitutional right to receive information.

         1.      The Bond is Not Narrowly Tailored

        Numerous federal courts have held that a fee cannot be charged if the fee is arbitrary or is
  a method of preventing free speech from taking place. See, e.g., Forsyth County, Georgia v.
Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 5 of 78 PageID #: 313

  John Ryan
  May 20, 2019
  Page 4


  Nationalist Movement, 505 U.S. 123 (1992); Big Hat Books v. Prosecutors, 565 F.Supp.2d 981
  (S.D. Ind. 2008) (finding $250 fee – even if only paid once – to be an unconstitutional restriction
  on free speech); Ohio Citizen Action v. City of Mentor-on-the-Lake, 272 F. Supp.2d 671 (N.D.
  Ohio 2003); American Target Advertising, Inc. v. Giani, 199 F.3d 1241 (10th Cir. 2000); Collin v.
  Smith, 447 F.Supp. 676 (N.D. Ill. 1978). Generally, the government may not tax the exercise of a
  constitutionally protected right. Ne. Ohio Coalition for the Homeless v. City of Cleveland, 105
  F.3d 1107, 1109 (6th Cir. 1997). East Rockaway’s Bond constitutes precisely such a tax.

         Further, for a license fee to be permissible under the First Amendment, a municipality may
  charge no more than the amount necessary to cover administrative costs. Cox v. New Hampshire,
  312 U.S. 569, 577 (1941) (no constitutional infirmity in license fee limited to expense incident to
  administration of statute and maintenance of public order in the matter licensed); Baldwin v.
  Redwood City, 540 F.2d 1360, 1371–72 (9th Cir. 1976), Jacobsen v. Harris, 869 F.2d 1172, 1174
  (8th Cir. 1989). But nowhere does East Rockaway justify the $2,500 fee, and East Rockaway
  cannot show that each door-to-door solicitor imposes a $2,500 administrative burden to the
  Village.

           Under the U.S. Supreme Court’s commercial speech jurisprudence, it is East Rockaway’s
  burden to show that the regulation is narrowly tailored and advances substantial governmental
  interests. Cent. Hudson Gas & Elec. Corp. v. Pub. Serv. Comm’n of New York, 447 U.S. 557, 566
  (1980). Courts have invalidated ordinances where the government failed to set forth “objective
  evidence” demonstrating that the restrictions were narrowly tailored to serve the interests asserted.
  See City of Renton v. Playtime Theatres, Inc., 475 U.S. 41, 51-52 (1986) (evidence relied upon by
  city in enacting ordinance abridging First Amendment rights must be “reasonably believed to be
  relevant to the problem that the city addresses”); White River Amusement Pub, Inc. v. Town of
  Hartford, 481 F.3d 163, 171–72 (2d Cir. 2007) (town relied on insufficient evidence of secondary
  effects of nude dancing when enacting public indecency ordinance); Klein v. City of San Clemente,
  584 F.3d 1196, 1201–04 (9th Cir. 2009) (city enacting leafleting ordinance failed to provide any
  evidence that placing leaflets on cars resulted in litter, much less more-than-minimal amount of
  litter); Krantz v. City of Fort Smith, 160 F.3d 1214, 1221–22 (8th Cir. 1999) (no factual basis
  existed for concluding cause-and-effect relationship between placement of leaflets on parked cars
  and litter that impacted health, safety, or aesthetic well-being of City).

          Even if the Village were to prove some justifiable interest necessitating a Bond, the
  requirement would fail the First Amendment requirement of narrow tailoring. The Village will be
  unable to show that state and federal criminal laws—and the proper enforcement thereof—are
  inadequate to the task of deterring fraud or theft. And state tort law provides an additional and
  independent remedy for any resident who claims property loss from solicitation, a claim which,
  based on the evidence from other cases, is highly unlikely. Moreover, other less-restrictive means
  exist for those Village residents who desire privacy: the Village has the option of allowing any
  resident freely to opt out of door-to-door solicitation by adopting a “No Knock List.” The Bond
  Requirement is therefore unnecessary.
Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 6 of 78 PageID #: 314

  John Ryan
  May 20, 2019
  Page 5


          2.      The Bond Constitutes a De Facto Ban on Solicitation

          The fact that the $2,500 requirement imposed by the Solicitation Bond is prohibitively high
  – so high that it is simply not cost-effective for Aptive to pay the fee for each of its representatives
  – reveals the underlying purpose of the Bond: to impose a de facto ban on solicitation.

          In a series of decisions, the Supreme Court and five federal circuit courts have uniformly
  held that municipal ordinances prohibiting door-to-door solicitation are unconstitutional. See
  Project 80’s Inc. v. City of Pocatello, 942 F. 2d 635 (9th Cir. 1991) (rejecting total ban on
  commercial solicitation); City of Watseka v. Illinois Public Action Council, 479 U.S. 1048 (1987)
  (affirming that 5:00 p.m. curfew was unconstitutional); Ohio Citizen Action v. City of Englewood,
  671 F.3d 564 (6th Cir. 2012) (invalidating 6:00 p.m. curfew); City of Watseka v. Illinois Public
  Action Counsel, 796 F.2d 1547 (7th Cir. 1986) (invalidating 5:00 p.m. curfew); New Jersey Citizen
  Action v. Edison Township, 797 F.2d 1250 (3d Cir. 1986) (invalidating 5:00 p.m., 6:00 p.m. and
  sunset curfews); Wisconsin Action Coalition v. City of Kenosha, 767 F.2d 1248 (7th Cir. 1985)
  (invalidating 8:00 p.m. curfew); and Association of Community Organizations for Reform v. City
  of Frontenac, 714 F.2d 813 (8th Cir. 1983) (invalidating 6:00 p.m. curfew). The holdings of these
  cases clearly indicate that the de facto prohibition imposed by East Rockaway is unconstitutional.

          3.      The Bond Violates Citizens’ Constitutional Right to Receive Information

           The Solicitation Bond also violates the right of citizens of East Rockaway to receive
  information, which is another protected First Amendment freedom. Bd. Of Educ., Island Trees
  Union Free Sch. Dist. Number 26 v. Pisco, 457 U.S. 853, 867 (1982). Indeed, this right is corollary
  of the right to free speech and is explicitly guaranteed by the Constitution. Id. See also Lamont v.
  Postmaster General, 381 U.S. 301, 308, 85 S.Ct. 1493, 1497 (1965) (“The dissemination of ideas
  can accomplish nothing if otherwise willing addressees are not free to receive and consider them.
  It would be a barren marketplace of ideas that had only sellers and no buyers.”). By ensuring that
  the Bond functions as a de facto ban on solicitation, East Rockaway is unconstitutionally depriving
  its citizens of their right to receive information.

           Aptive’s damages from the unconstitutional solicitation curfew and licensing process are
  significant. In 2018, Aptive generated millions of dollars in door-to-door sales in New York, with
  most of this sales activity occurring after 5:00 p.m. Aptive is thus losing thousands of dollars in
  sales every day it is prohibited by the unconstitutional curfew and licensing process from soliciting
  in East Rockaway. Federal law entitles Aptive to recover damages incurred due to the Village’s
  enforcement of the unconstitutional solicitation ordinance. Federal law also entitles Aptive to
  recover attorneys’ fees and costs in any suit brought to remedy the Village’s constitutional
  violations pursuant to 42 U.S.C. § 1983 and 42 U.S.C. § 1988. For your information, my billing
  rate is $625.00 per hour.

         If Aptive is forced to litigate this matter with the Village of East Rockaway, it will seek
  recovery of the full extent of its damages, including its lost profits and attorneys’ fees – just as it
  did against Woodcliff Lake, New Jersey and Castle Rock, Colorado. Aptive sincerely hopes,
Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 7 of 78 PageID #: 315

  John Ryan
  May 20, 2019
  Page 6


  however, that this outcome can be avoided. Aptive is accordingly willing to forgo its rights to seek
  the recovery of its lost profits, provided the Village agrees to immediately cease and desist
  enforcement of its solicitation curfew and Solicitation Bond, found at §§ 171-16 and 171-18 of the
  Village Code, and repeal or amend these sections of the Code to extend the curfew to 30 minutes
  after sunset, suspend the bond requirement, as well as provide objective and narrowly tailored
  criteria for background investigations, and implement a specific and reasonable time limit for
  decisions regarding license applications. To this end, we request that you provide us with the
  Village’s written assurances, as soon as possible, but by no means later than one week from the
  date of this letter, that the Village has complied, or is taking immediate steps to fully comply, with
  our request. Each day that these unconstitutional restrictions are enforced costs Aptive thousands
  of dollars in lost revenue and profits. Accordingly, should the Village elect to maintain its present
  curfew and other unconstitutional restrictions, Aptive will have no choice but to bring suit in
  federal court and seek immediate injunctive and compensatory relief.

           As noted above, Aptive’s sincere desire is to resolve this matter without the need for
  litigation. If, however, the Village of East Rockaway refuses to suspend and repeal its curfew and
  other unconstitutional restrictions, and suit becomes necessary, be advised that any subsequent
  settlement of this matter must include payment of Aptive’s lost profits, as well as Aptive’s
  attorneys’ fees in connection with filing suit – to which Aptive is entitled pursuant to 42 U.S.C. §
  1983 and 42 U.S.C. § 1988.

          We sincerely hope that you will understand Aptive’s need and determination to vigilantly
  protect its valuable First Amendment freedoms. We are willing, and hopeful, that we will be able
  to resolve this dispute in an amicable manner. Accordingly, if you believe it would be productive
  to discuss a mutually agreeable compromise that adequately protects Aptive’s First Amendment
  rights, please do not hesitate to contact me and we would be happy to arrange such a conversation
  at a mutually convenient time. This letter is written without prejudice to Aptive’s rights and
  remedies, all of which are hereby expressly reserved. Please direct all future correspondence
  related to the issues in this letter to me and my colleagues, Jon Kelley, Clint Cowan, or Rebecca
  Adams.
                                                 Sincerely,




                                                 Jeremy A. Fielding, PLLC
                                                         ____




Case
 Case2:19-cv-03365-DRH-SIL Document
       2:18-cv-10891-SDW-LDW        12-33 Filed
                              Document     Filed06/12/19
                                                 06/22/18 Page
                                                           Page81ofof78 PageID #:
                                                                      3 PageID:   316
                                                                                257




                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY
                                     NEWARK DIVISION

    APTIVE ENVIRONMENTAL, LLC,                       §
                                                     §
           Plaintiff,                                §
    V.                                               §
    BOROUGH OF WOODCLIFF LAKE,                       §             Civil Action No.           / ‘/
    NEW JERSEY,                                      §
                                                     §
           Defendant.                                §
                                                     §
                                                     §


                     ORDER TO SHOW CAUSE FOR A TEMPORARY
                 RESTRAINiNG ORDER AND PRELIMINARY INJUCTION


          THIS MATTER having been opened to the Court by Plaintiff, Aptive Environmental,

   LLC (Aptive” or “Plaintiff”) on Plaintiff’s Motion for Temporary Restraining Order against the

   Borough of Woodcliff Lake, New Jersey (the “Motion”), and the Court having considered this

   Motion, th           &eie4, the pleadings on file, and all other matters properly before the

   Court, with Plaintiff alleging that it will be irreparably injured because Chapter 255-3   —   255-7,

   255-14 of the Woodcliff Lake, New Jersey Code (the “Code”) violate Plaintiff’s First Amendment

   right to commercial speech if the Court does not issue the requested Temporary Restraining Order,

   and it appearing from the facts set forth in Plaintiffs Memorandum in support of its Verified

   Application for Temporary Restraining Order, which is supported by affidavit that, without this

   Order, Plaintiff will suffer immediat   d irreparable harm for which there is no adequate remedy

   due to the Borough’s enforceme     of tlie Code against Aptive, and for other good cause shown:

          ITISonthisVyof                      ,2018,at
                                          ________,
                                             ________,
                _________   ___________




Case
 Case2:19-cv-03365-DRH-SIL Document
       2:18-cv-10891-SDW-LDW        12-33 Filed
                              Document     Filed06/12/19
                                                 06/22/18 Page
                                                           Page92ofof78 PageID #:
                                                                      3 PageID:   317
                                                                                258




           ORDERED, that           e ndant, Borough of Woodeliff Lake, New Jersey appear and show

   cause on the        day o                      Ol8. before the United States District Court for the

   District of New Jersey, I n.          C I    VJ            at the   /Lt Z—        U.S. Courthouse.

   located at                  ,   New Jersey            at   3 ‘c lock in the              or as soon

   thereafter as counsel can be heard, why an Order should not be entered;

           I.       Preliminarily enjoining and restraining Defendant from enforcement of Chapter

   255-3    255-7. 255-14 of the Woodcliff Lake Code; and

           2.       Granting Plaintiff such other and further relief as the Court deems equitable and

   just.

           It is FURTHER ORDERED that,

           I.       Pending further hearing on this Order to Show Cause. Defendajit the Borough of

   Woodcliff Lake, New Jersey and its agents, servants, employees, and entities acting in concert and

   participation with it, are temporarily enjoined and restrained from enforcement of Chapter 255-3

   —255-7.255-14 of the Woodcliff Lake Code.

           2.       A copy of this Order to Show Cause. Complaint, supporting affidavits, declarations

   or certifications, and Memorandum of Law submitted in support of this application, together with

   a summons, shall be served upon the Defendant within                3   days of the date hereof, in

   accordance with FRCP 4.

           3.       The Plaintiff must file with the Court its proof of service of the pleadings on the

   Defendants no later than three (3) days before the return date.

           4.       Defendant shall file and serve a written response to this Order to Show Cause and

   proof of service by                               2018. You must send a courtesy copy of your
                                                               _________
                           ____________________
       ________________




Case 2:19-cv-03365-DRH-SIL
  Case                     Document
        2:18-cv-10891-SDW-LDW       12-3 3 Filed
                               Document     Filed06/12/19
                                                  06/22/18 Page
                                                            Page103 of
                                                                    of 78 PageID 259
                                                                       3 PageID: #: 318




   opposition papers directly to Judge                                                whose address is:

                                                  New Jersey

            5.      The Plaintiff must file and serve any written reply to the Defendant’s opposition to

    the Order to Show Cause by                           c                   >courtesY copy of the reply

    papers must be sent directly to the chambers of Judge

            6.      If the Defendant does not file and serve an opposition to this Order to Show Cause,

   the application will be decided on the papers on the return date and relief may be granted by default.

    provided that the Plaintiff files a proof of service and a proposed form of Order at least three days

    prior to the return date.

            7.      If the Plaintiff has not already done so, a proposed form of Order addressing the

    relief sought on the return date (along with a self-addressed return envelope with return address

    and postage) must be submitted to the Court no later than three (3) days before the return date.

                              .i the parties wheth.rrwill entertain argerIilreturn
                    The Court wi
                              9

    date of the Order to        w Cause in                            Civil Rule




                                                                                   ICT JUDGE
Case 1:17-cv-01545-MSK-MJW Document 120 Filed 03/22/18 USDC Colorado Page 1 of 1
Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 11 of 78 PageID #: 319




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                 Chief Judge Marcia S. Krieger

   Civil Action No. 17-cv-01545-MSK-MJW

   APTIVE ENVIRONMENTAL, LLC,

          Plaintiff,

   v.

   TOWN OF CASTLE ROCK, COLORADO,

          Defendant.

   ______________________________________________________________________________

                                    JUDGMENT
   ______________________________________________________________________________

          PURSUANT TO the Court’s oral findings of fact and conclusions of law issued on

   March 22, 2018, judgment is hereby entered in favor of the Plaintiff, Aptive Environmental,

   LLC, and against the Defendant, Town of Castle Rock, Colorado, on the claims in this action.

   The Town of Castle Rock is permanently enjoined from enforcing Chapter 5.04.080(A)(4) of the

   Castle Rock Municipal Code, known as the “curfew” on solicitation activities. Costs are

   awarded to the Plaintiff pursuant to Fed. R. Civ. P. 54(d)(1).

          Dated this 22d day of March, 2018.
                                                        BY THE COURT:




                                                        Marcia S. Krieger
                                                        Chief United States District Judge
Case 1:17-cv-01545-MSK-MJW Document 93 Filed 01/11/18 USDC Colorado Page 1 of 53
Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 12 of 78 PageID #: 320




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

   APTIVE ENVIRONMENTAL, LLC               §
                                           §
          Plaintiff,                       §
                                           §
   vs.                                     §    CA NO. 1:17-cv-015445-MSK-MJW
                                           §
   TOWN OF CASTLE ROCK, COLORADO           §
                                           §
          Defendant.                       §


         APTIVE ENVIRONMENTAL, LLC’S MOTION FOR SUMMARY JUDGMENT



   DATE: January 11, 2018                   Respectfully submitted,



                                            /s/ Jeremy A. Fielding
                                            Jeremy A. Fielding
                                            Texas Bar No. 24040895
                                            jfielding@lynnllp.com
                                            Jonathan D. Kelley
                                            Texas Bar No. 24090202
                                            jkelly@lynnllp.com,
                                            LYNN PINKER COX & HURST, LLP
                                            2100 Ross Avenue, Suite 2700
                                            Dallas, Texas 75201
                                            214-981-3800 - Telephone
                                            214-981-3839 – Facsimile

                                            Steven J. Perfrement
                                            Colorado Bar No. 27442
                                            steven.perfrement@bryancave.com
                                            Bryan Cave
                                            1700 Lincoln Street, Suite 4100
                                            Denver, Colorado 80203

                                            ATTORNEYS FOR PLAINTIFF
                                            APTIVE ENVIRONMENTAL, LLC
Case 1:17-cv-01545-MSK-MJW Document 93 Filed 01/11/18 USDC Colorado Page 2 of 53
Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 13 of 78 PageID #: 321




                                                           TABLE OF AUTHORITIES

   CASES

   Ass'n of Cmty. Organizations for Reform Now, (ACORN) v. Municipality of Golden, Colo.,
       744 F.2d 739 (10th Cir. 1984 ................................................................................................ 1, 4
   Bates v. State Bar of Arizona, 433 U.S. 350 (1977) ..................................................................... 26
   Bd. Of Trustees of State Univ. of New York v. Fox, 492 U.S. 469 (1989) .................................... 11
   Browne v. City of Grand Junction, 136 F. Supp. 3d 1276 (D. Colo. 2015).................................... 1
   Carey v. Population Servs., Int’l, 431 U.S. 678 (1977) ................................................................ 26
   Cent. Hudson Gas & Elec. Corp. v. Pub. Serv. Comm'n of New York,
       447 U.S. 557 (1980) ......................................................................................................... passim
   Cincinnati v. Discovery Network, Inc., 507 U.S. 410 (1993) ....................................................... 10
   Citizens Action Coal. of Indiana, Inc. v. Town of Yorktown, Ind.,
       58 F. Supp. 3d 899 (S.D. Ind. 2014) ................................................................................ passim
   Citizens for a Better Env't v. Vill. of Olympia Fields,
       511 F. Supp. 104 (N.D. Ill. 1980 ............................................................................ 4, 18, 21, 24
   Ass'n of Cmty. Organizations for Reform Now v. City of Dearborn,
       696 F. Supp. 268 (E.D. Mich. 1988)................................................................................. 21, 24
   Ass'n of Cmty. Organizations for Reform v. City of Frontenac, 714 F.2d 13 (8th Cir. 1983) ...... 24
   City of Idaho Falls, Idaho v. Project 80's, Inc., 493 U.S. 1013 (1990) ........................................ 14
   City of Mentor-On-The-Lake, 272 F. Supp. 2d at 685 ............................................................ 16, 24
   City of Watseka v. Illinois Pub. Action Council,
       796 F.2d 1547 (7th Cir. 1986), aff'd, 479 U.S. 1048, 107 S. Ct. 919, 93 L. Ed. 2d 972 (1987)
       .......................................................................................................................................... passim
   Comite de Jornaleros de Redondo Beach v. City of Redondo Beach,
       657 F.3d 936 (9th Cir. 2011) .................................................................................................. 11
   Connecticut Citizens Action Group (CCAG) v. Town of Southington,
       508 F. Supp. 43 (D. Conn. 1980) .................................................................................. 4, 20, 24
   Edenfield v. Fane, 507 U.S. 761 (1993) ................................................................................ passim
   New Jersey Citizen Action v. Edison Tp., 797 F.2d 1250 (3d Cir. 1986) ........................... 4, 24, 28
   Educ. Media Co. at Virginia Tech, Inc. v. Swecker, 602 F.3d 583 (4th Cir. 2010) .................. 9, 17
   Florida Bar v. Went For It, Inc., 515 U.S. 618 (1995) ................................................................... 9
   In re Express—News Corp., 695 F.2d 807 n. 2 (5th Cir. 1982).................................................... 25
   Linmark Associates, Inc. v. Township of Willingboro, 431 U.S. 85 (1977) ................................. 26
   Liquormart, Inc. v. Rhode Island, 517 U.S. 484 116 S.Ct. 1495 L.Ed.2d 711 (1996) ................. 11
   Lorillard Tobacco Co. v. Reilly, 533 U.S. 525 (2001).................................................................. 25
   Mason v. Florida Bar, 208 F.3d 952 (11th Cir. 2000)................................................................ 7, 9
   Massachusetts Fair Share, Inc. v. Town of Rockland,
       610 F. Supp. 682, 686 (D. Mass. 1985) .............................................................................. 4, 29
   New Jersey Envtl. Fed'n v. Wayne Tp., 310 F. Supp. 2d 681 (D.N.J. 2004) ......................... passim
   New York Cmty. Action Network, Inc. v. Town of Hempstead,
       601 F. Supp. 1066, 1069 (E.D.N.Y. 1984) ............................................................. 4, 17, 21, 24
   New York Youth Club v. Town of Harrison, 150 F. Supp. 3d 264 (S.D.N.Y. 2015) ...................... 9
   Ohio Citizen Action v. City of Englewood, 671 F.3d 564 (6th Cir. 2012 .............................. passim
   Pac. Frontier v. Pleasant Grove City, 414 F.3d 1221 (10th Cir. 2005) ................................ passim
   Pennsylvania Pub. Interest Coal. v. York Tp., 569 F. Supp. 1398 (M.D. Pa. 1983) ...................... 4

                                                                                  i
Case 1:17-cv-01545-MSK-MJW Document 93 Filed 01/11/18 USDC Colorado Page 3 of 53
Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 14 of 78 PageID #: 322




   Project 80's, Inc. v. City of Pocatello, 942 F.2d 635 (9th Cir. 1991) .................................... passim
   Thompson v. W. States Med. Ctr., 535 U.S. 35 (2002) .......................................................... passim
   Turner Broad. Sys., Inc. v. F.C.C., 512 U.S. 622 (1994).............................................................. 10
   U.S. Mission Corp. v. City of Mercer Island,
      C14-1844RSM, 2015 WL 540182 (W.D. Wash. Feb. 10, 2015) ................................. 3, 21, 24
   U.S. W., Inc. v. F.C.C., 182 F.3d 1224 (10th Cir. 1999)......................................................... 10, 11
   Utah Licensed Beverage Ass'n v. Leavitt, 256 F.3d 1061 (10th Cir. 2001) ...................... 2, 8, 9, 11
   Virginia Board of Pharmacy v. Virginia Citizens Consumer Council, 425 US. 748 (1976) .. 26, 27
   Watchtower Bible and Tract Soc'y of N.Y. v. Village of Stratton, 536 U.S. 150 (2002)......... 12, 16
   Wisconsin Action Coal. v. City of Kenosha, 767 F.2d 1248 (7th Cir. 1985............. 4, 16,18, 20, 24
   Working Am., Inc. v. City of Bloomington, 142 F. Supp. 3d 823 (D. Minn. 201 ...................... 3, 17




                                                                  ii
Case 1:17-cv-01545-MSK-MJW Document 93 Filed 01/11/18 USDC Colorado Page 4 of 53
Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 15 of 78 PageID #: 323




                                       I.                  INTRODUCTION


            The Town of Castle Rock, Colorado, (“Defendant” or the “Town”) maintains an

   ordinance banning all “for-profit” door-to-door solicitation after 7:00p.m (the “Curfew”).

   During the summer, the Curfew bars solicitation during a substantial amount of daylight

   hours.1The Town claims this curfew is necessary to protect the privacy of its residents and

   prevent crime. But the Town already has several laws on its books which “assure adequately

   citizens' privacy and provide law enforcement with the means of identifying potential criminals

   and deterring crime” involving solicitors, including two different ways that any resident of the

   Town wishing to avoid uninvited solicitation may “opt-out.”2 As such, the only real effect of

   Town’s attempt to “roll up the front sidewalks of all its citizens at a very early hour” is to

   “substitute its own judgment for that of its citizens” and “deprive willing listeners [in the Town]

   of the [solicitors’] message.”3          As Judge Arguello recently observed in invalidating Grand

   Junction’s sunset panhandling curfew, Castle Rock has “taken a sledgehammer to a problem that

   can and should be solved with a scalpel.”4 This, the constitution does not allow. Indeed, “[i]f the

   First Amendment means anything, it means that regulating [commercial] speech must be a last—

   not first—resort.”5

            This is why regulations of “door-to-door canvassing and soliciting” are “presumptively

   unconstitutional and the state bears the burden of justification.”6 Here, this means satisfying the

   Central Hudson test, which requires the Town to prove that the Curfew “addresses what is in fact

   1
     Aptive challenges the Curfew only as applied to daylight hours i.e. until dusk – defined as 30 minutes after sunset.
   2
     Pac. Frontier v. Pleasant Grove City, 414 F.3d 1221, 1234 (10th Cir. 2005)
   3
     City of Watseka v. Illinois Pub. Action Council, 796 F.2d 1547, 1556–57 (7th Cir. 1986), aff'd, 479 U.S. 1048, 107
   S. Ct. 919, 93 L. Ed. 2d 972 (1987).
   4
     Browne v. City of Grand Junction, 136 F. Supp. 3d 1276, 1294 (D. Colo. 2015)
   5
     Thompson v. W. States Med. Ctr., 535 U.S. 357, 373 (2002)
   6
     Ass'n of Cmty. Organizations for Reform Now, (ACORN) v. Municipality of Golden, Colo., 744 F.2d 739, 746
   (10th Cir. 1984)

   APTIVE ENVIRONMENTAL, LLC’S MOTION FOR SUMMARY JUDGMENT                                                     PAGE 1
Case 1:17-cv-01545-MSK-MJW Document 93 Filed 01/11/18 USDC Colorado Page 5 of 53
Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 16 of 78 PageID #: 324




   a serious problem,” will “contribute in a material way to solving that problem,”7 and that the

   Town “carefully calculated the costs and benefits associated with burdens on Speech,”8 validly

   concluding that the problems could not be solved just as well “by a more limited restriction on

   commercial speech.”9 For three independent reasons, the undisputed evidence shows the Town

   cannot carry its burden under Central Hudson.

           First, the Town – both before and after passage of the Curfew – has never had a

   “problem” with licensed for-profit, commercial solicitors invading residents’ privacy or

   committing crimes after 7:00p.m., let alone a “serious” problem that demanded the Curfew as a

   solution. To the contrary, as the Town’s own Chief of Police frankly conceded, the Curfew was

   (and continues to be) an unneeded hammer in search of a non-existent nail.

           Second, the Curfew does not “directly and materially advance” its ostensible privacy and

   crime protection purposes. The Town “has already provided unwilling listeners with a

   mechanism to ban all solicitors from their property at any time the listeners desire:”10 signing up

   for the Town’s “No-Knock” List or posting a “No-Soliciting” sign on their door. Moreover, the

   Curfew doesn’t apply to broad categories of door-to-door solicitors, including anyone selling

   goods or services for a “non-profit” purpose or engaging in religious or political “canvassing.”

   Accordingly, “someone with an illegitimate [criminal] intent has options besides posing as a

   [for-profit] solicitor”11 – an especially appealing option since solicitors and “canvassers” exempt

   from the Curfew are also exempt from the Town’s exacting registration and background check

   requirements. In other words, “an individual who [is] intent on perpetrating a crime or fraud


   7
     Edenfield v. Fane, 507 U.S. 761, 765–66 (1993)
   8
     Utah Licensed Beverage Ass'n v. Leavitt, 256 F.3d 1061, 1075 (10th Cir. 2001)
   9
     Cent. Hudson Gas & Elec. Corp. v. Pub. Serv. Comm'n of New York, 447 U.S. 557, 564 (1980)
   10
      City of Watseka, 796 F.2d at 1556–57.
   11
      Id. at 1555-56.

   APTIVE ENVIRONMENTAL, LLC’S MOTION FOR SUMMARY JUDGMENT                                       PAGE 2
Case 1:17-cv-01545-MSK-MJW Document 93 Filed 01/11/18 USDC Colorado Page 6 of 53
Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 17 of 78 PageID #: 325




   against a [Town] resident is unlikely to be deterred by the [Curfew].”12 As such, the Curfew

   “provides only ineffective or remote support for the government's purpose” and must be

   invalidated.13

           Finally, the Curfew is not “narrowly tailored.” As the 10th Circuit recently held, a

   regulation of door-to-door commercial solicitation “is unconstitutional if the governmental

   interest could be served as well by a more limited restriction on commercial speech.”14 And here,

   the Town has numerous alternative means that “could advance the Government's asserted

   interest[s] in a manner less intrusive to First Amendment rights.”15 “Privacy is easily served by

   prohibiting solicitation at households that have posted a sign or listed themselves in a registry”16

   – something the Town’s existing solicitation ordinance already does.               And “crime can be

   regulated by licensing, registration, and normal enforcement.”17

           The court should invalidate the Curfew for one additional reason as well: it is an

   unconstitutional restriction on the free speech rights of the Town’s residents who are willing to

   receive uninvited commercial solicitors after 7:00p.m. As such, it amounts to little more than an

   “attempts by [the Town] to substitute its judgement for that of its citizens.”18 This, too, is

   unconstitutional.

           What Aptive asks this Court to do here is hardly novel. At least 17 other federal courts –

   including the Third Circuit, the Sixth Circuit, the Seventh Circuit (twice) and the Eighth Circuit

   – have invalidated similar solicitation curfews, ranging from 5pm to a half hour after sunset



   12
      New Jersey Envtl. Fed'n v. Wayne Tp., 310 F. Supp. 2d 681, 697 (D.N.J. 2004).
   13
      Pleasant Grove City, 414 F.3d at 1231.
   14
      Id. at 1234 (citing to Cent. Hudson, 447 U.S. at 564).
   15
      Thompson v. W. States Med. Ctr., 535 U.S. 357, 371 (2002)
   16
      Project 80's, Inc. v. City of Pocatello, 942 F.2d 635, 638 (9th Cir. 1991)
   17
      Id.
   18
      City of Watseka, 796 F.2d at 1556–57.

   APTIVE ENVIRONMENTAL, LLC’S MOTION FOR SUMMARY JUDGMENT                                     PAGE 3
Case 1:17-cv-01545-MSK-MJW Document 93 Filed 01/11/18 USDC Colorado Page 7 of 53
Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 18 of 78 PageID #: 326




   including three 7:00p.m. curfews like the one at issue here.19 This Court should join these other

   courts, invalidate this Curfew as unconstitutional on its face, permanently enjoin its enforcement,

   and award Aptive’s its reasonable attorneys’ fees and costs as a prevailing party.

                                            II.                   FACTS


             A.      Aptive’s Business is Based on Door-to-Door Solicitation.

            Aptive is a large pest control services company with regional offices throughout the

   country, including a permanent office in Denver, Colorado that is currently staffed with 10

   permanent employees20. Aptive’s business is primarily focused on selling residential customers

   annual pest control service agreements, in which Aptive provides pest control services (including

   extermination of insects and rodents) for a period of at least one year21. Crucially, while Aptive

   maintains a website and utilizes social media to communicate with customers and prospective

   customers, Aptive markets its services almost exclusively through door-to-door solicitation.22



   19
       U.S. Mission Corp. v. City of Mercer Island, C14-1844RSM, 2015 WL 540182, at *1 (W.D. Wash. Feb. 10, 2015)
   (invalidating an 7:00p.m. curfew); Working Am., Inc. v. City of Bloomington, 142 F. Supp. 3d 823 (D. Minn. 2015)
   (invalidating an 8:00p.m. curfew); Citizens Action Coal. of Indiana, Inc. v. Town of Yorktown, Ind., 58 F. Supp. 3d
   899, 908 (S.D. Ind. 2014) (invalidating a sunset curfew); Ohio Citizen Action v. City of Englewood, 671 F.3d 564,
   573–74 (6th Cir. 2012) (invalidating a 6:00p.m. curfew); New Jersey Envtl. Fed'n v. Wayne Tp., 310 F. Supp. 2d 681
   (D.N.J. 2004) (invalidating a half-hour before sunset curfew); Ohio Citizen Action v. City of Mentor-On-The-Lake,
   272 F. Supp. 2d 671, 685 (N.D. Ohio 2003) (invalidating an 8:00p.m curfew); Ohio Citizen Action v. City of Seven
   Hills, 35 F. Supp. 2d 575 (N.D. Ohio 1999) (invalidating a 5:00p.m. curfew); Ass'n of Cmty. Organizations for
   Reform Now v. City of Dearborn, 696 F. Supp. 268, 270 (E.D. Mich. 1988) (invalidating a 7:00p.m. curfew); New
   Jersey Citizen Action v. Edison Tp., 797 F.2d 1250, 1252 (3d Cir. 1986) (invalidating a sunset curfew); City of
   Watseka, 796 F.2d at 1552 (invalidating a 5:00p.m. curfew); Wisconsin Action Coal. v. City of Kenosha, 767 F.2d
   1248 (7th Cir. 1985) (invalidating an 8:00p.m. curfew); Massachusetts Fair Share, Inc. v. Town of Rocklbloand, 610
   F. Supp. 682, 686 (D. Mass. 1985) (invalidating an 8:30pm curfew (among others)); New York Cmty. Action
   Network, Inc. v. Town of Hempstead, 601 F. Supp. 1066, 1069 (E.D.N.Y. 1984) (invalidating an 7:00p.m. curfew);
   Ass’n of Community Organizations for Reform v. City of Frontenac, 714 F.2d 813 (8th Cir. 1983) (invalidating 6pm
   curfew); Pennsylvania Pub. Interest Coal. v. York Tp., 569 F. Supp. 1398, 1403 (M.D. Pa. 1983) (invalidating a 6pm
   curfew); Citizens for a Better Env't v. Vill. of Olympia Fields, 511 F. Supp. 104, 106 (N.D. Ill. 1980) (invalidating a
   sunset curfew); City of Watseka, 796 F.2d at 1552 (invalidating an 5pm curfew); Connecticut Citizens Action Group
   (CCAG) v. Town of Southington, 508 F. Supp. 43, 45 (D. Conn. 1980) (invalidating a 6:00p.m. curfew).
   20
      Joint Stipulation as to Facts at ¶¶5 and 6
   21
       Joint Stipulation as to Facts at ¶8
   22
       Joint Stipulation as to Facts at ¶14

   APTIVE ENVIRONMENTAL, LLC’S MOTION FOR SUMMARY JUDGMENT                                                     PAGE 4
Case 1:17-cv-01545-MSK-MJW Document 93 Filed 01/11/18 USDC Colorado Page 8 of 53
Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 19 of 78 PageID #: 327




   Aptive has achieved tremendous success utilizing this business model: in 2017 alone, through

   door-to-door solicitation, Aptive sold over 200,000 customers annual pest services agreements.23

            Given the fact that paying thousands of door-to-door solicitors to solicit in cities across

   the United States is an enormously expensive proposition, Aptive has every incentive to discover

   and utilize alternate means of marketing that are less expensive and equally (if not more)

   effective. Yet Aptive chooses to market its services through door-to-door solicitation because it

   has identified no other form of marketing that produces the same efficacy, customer satisfaction

   and retention levels, and cost-per-sales benefits as door-to-door solicitation.24 Indeed, Aptive’s

   success is largely attributable to the unique interaction with customers that door-to-door

   solicitation provides, which is why, in Aptive’s experience, other forms of less personal

   marketing – including phone solicitation, email campaigns, and web advertisements – are simply

   not an effective means for establishing or maintaining the necessary personal relationship with

   customers.25

            Another key component of Aptive’s business is establishing long-term customers.

   Indeed, the success of Aptive’s business model depends not just upon selling customer accounts,

   but upon those customers electing to continue Aptive’s service beyond the expiration of the

   initial annual service period.26 The reason for this is simple: the longer a customer remains on

   regular Aptive service, the more profitable that customer is for Aptive.27 Aptive has found that

   establishing a customer relationship through door-to-door solicitation provides a more effective

   means to maintain the personal customer relationships that form the backbone of Aptive’s


   23
      Joint Stipulation as to Facts at ¶ 14.
   24
      Joint Stipulation as to Facts at ¶ 13.
   25
      Joint Stipulation as to Facts at ¶ 11.
   26
      Joint Stipulation as to Facts at ¶ 12
   27
      Joint Stipulation as to Facts at ¶ 12.

   APTIVE ENVIRONMENTAL, LLC’S MOTION FOR SUMMARY JUDGMENT                                    PAGE 5
Case 1:17-cv-01545-MSK-MJW Document 93 Filed 01/11/18 USDC Colorado Page 9 of 53
Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 20 of 78 PageID #: 328




   business. Accordingly, Aptive has determined that door-to-door solicitation is the only way to

   market that is consistent with its business model.28

            B.        Aptive’s Salespeople, and Solicitation in Castle Rock.

            Aptive contracts with third-party contractors (“Salespeople,” or individually, a

   “Salesperson”) who engage in door-to-door sales of contracts for its pest control services.29

   Prior to hiring a Salesperson, Aptive requires that the Salesperson take and pass a background

   check and drug test.30            Upon passing this background check, each of Aptive’s Colorado

   Salespeople are trained by a team leader in Colorado, and are required to sign Aptive’s

   “Behavior Expectations” agreement, which states that Salespeople may be fined $500.00 or

   terminated by “being rude, overly aggressive, or threatening to either homeowners or reps from

   other companies (e.g. shouting/yelling, swearing, putting foot in the door, refusing to leave after

   being asked, physical altercations, damaging consumer’s physical property, etc).” Any Aptive

   Salesperson who violates these expectations may be subject to disciplinary action, including

   fining them and/or firing them, depending upon the severity of the offense.31                Further

   emphasizing the importance of appropriate behavior on behalf of its Salespeople, as part of its

   training, Aptive instructs its Salespeople to be polite, courteous, respectful, and to follow the

   law.32

            Aptive takes just as seriously its compliance with the laws of the city, village, or town in

   which it is soliciting. Each Aptive branch manager has the responsibility to determine the




   28
      Joint Stipulation as to Facts at ¶ 13.
   29
      Joint Stipulation as to Facts at ¶ 19.
   30
      Joint Stipulaiton as to Facts at ¶ 33.
   31
      Joint Stipulation as to Facts at ¶ 37.
   32
      Joint Stipulation as to Facts at ¶ 166.

   APTIVE ENVIRONMENTAL, LLC’S MOTION FOR SUMMARY JUDGMENT                                     PAGE 6
Case 1:17-cv-01545-MSK-MJW Document 93 Filed 01/11/18 USDC Colorado Page 10 of 53
 Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 21 of 78 PageID #: 329




   permitting requirements and other restrictions that apply to particular towns.33 The manager then

   instructs each Sales Representative regarding each town’s regulations and the importance of

   complying with these regulations.34 The Town of Castle Rock is no exception. Prior to entering

   Castle Rock, Aptive registered its Salespeople with the Town and was provided with a copy of

   the Town’s “No Knock List.”35 Because the list was digital, Aptive’s branch manager, Robert

   Hansen, checked the list as frequently as possible for updates.36 Aptive received permits for

   some of its Salespeople to conduct door-to-door solicitation activities in Castle Rock on August

   4, 201737, and solicited in Castle Rock for eight days, until August 12th.38

            C.        Engaging in Door-to-Door Solicitation After 7:00p.m. is Critically Important
                      to Aptive.

            While Aptive’s Salespeople accept calls from prospective customers on their phones and

   can make sales by phone, every sale made by a Salesperson originates from door-to-door

   interaction with a resident.39 The Salespeople each set their own daily schedule and Aptive does

   not require the Salespeople to engage in solicitation during any particular time of the day, but it

   encourages its Salespeople to work between 10:00a.m. and 11:00a.m., take a lunch break

   between 2:30p.m. and 4:00p.m., and complete work at dark each day that they worked, except

   that the Sales Teams generally complete work at 4:00p.m. on Saturdays.40 On weekdays, Aptive

   also encourages its Salespeople to knock the doors of an area the first time through in the hours

   before lunch, then return and re-knock the area after 4pm through dusk so as to contact people


   33
      Joint Stipulation as to Facts at ¶ 42.
   34
      Id.
   35
      Joint Stipulation as to Facts at ¶ 46.
   36
      Joint Stipulation as to Facts at ¶ 47.
   37
      Joint Stipulation as to Facts at ¶53.
   38
      Joint Stipulation as to Facts at ¶ 54.
   39
      Joint Stipulation as to Facts at ¶ 14.
   40
      Joint Stipulation as to Facts at ¶ 31.

   APTIVE ENVIRONMENTAL, LLC’S MOTION FOR SUMMARY JUDGMENT                                   PAGE 7
Case 1:17-cv-01545-MSK-MJW Document 93 Filed 01/11/18 USDC Colorado Page 11 of 53
 Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 22 of 78 PageID #: 330




   who weren’t home during the first pass through. Returning to re-knock an area from 4:00p.m.

   through dusk is paramount to Aptive’s door-to-door sales strategy because, as Castle Rock’s

   Chief of Police testified to, less people in a town like Castle Rock are home during the working

   hours of 9:00a.m. and 7:00p.m.41 This is often the case because Castle Rock residents may work

   in Denver, and make a daily hour-long commute between the two cities.42

            The fact that many residents do not return home from work before 7:00p.m. is borne out

   in Aptive’s own internal data, which shows that the percentage of decisionmakers who are home

   is by far the highest between 7:00p.m. and 9:00p.m.43 Notably, of the doors knocked on during

   the day, Aptive only finds roughly a third have a decisionmaker home, compared to almost half

   of the homes knocked later in the evening.44 Because decisionmakers are those who ultimately

   make the decision to subscribe to Aptive’s services, the 7:00 to 9:00p.m. timeframe also reflects

   the highest conversion rate of any time period, proving that Aptive is most effective in selling

   after 7:00p.m.45 It is unsurprising, then, that over the course of the last summer, Aptive’s sales

   after 7:00p.m. were substantial, with approximately 14% of all sales nationwide and 11% of all

   sales made in Colorado made after 7:00p.m.46 Indeed, even looking at these sales in a non-linear

   fashion, the hard numbers reflect that Aptive made 24,937 sales nationwide and 537 sales in

   Colorado after 7:00p.m. in 2017, which, at an average contract value of $548,47 amounts to




   41
      Joint Stipulation as to Facts at ¶ 129
   42
      Id.
   43
      Joint Stipulation as to Facts at ¶ 51.
   44
      Id.
   45
      Id.
   46
      Joint Stipulation as to Facts at ¶ 50.
   47
      Joint Stipulation as to Facts at ¶ 9.

   APTIVE ENVIRONMENTAL, LLC’S MOTION FOR SUMMARY JUDGMENT                                  PAGE 8
Case 1:17-cv-01545-MSK-MJW Document 93 Filed 01/11/18 USDC Colorado Page 12 of 53
 Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 23 of 78 PageID #: 331




   $13,665,476 in revenue nationally and $241,650 in revenue in Colorado over the course of a

   single summer.48

           Because Aptive is most effective in its door-to-door sales after 7:00p.m., the impact of

   Castle Rock’s 7:00p.m. curfew is significant, and functions to effectively ban Aptive from

   soliciting to an entire group of residents: those who are gone from their homes on weekdays.

   The best evidence of the devastating impact on Aptive’s business caused by a 7:00p.m. curfew
                                                              49
   are the results of its own sales in Castle Rock.                Aptive sold for eight days in Castle Rock,

   ceasing its soliciting at 7:00p.m. The effect was dramatic. Without the ability to solicit after

   7:00p.m., and without the ability to return and re-knock from 4:00p.m. to dusk, Aptive averaged

   less than half the number of sales per hour that it did for the rest of the Denver metro area.50 Put

   another way, when Aptive Salespeople are able to return to re-knock an area from 4:00p.m.

   through dusk – which is the routine practice of Aptive’s Salespeople – Aptive is twice as

   effective. Accordingly, the eight days that Aptive solicited in the Town provides a paradigmatic

   example of the harm that a 7:00p.m. solicitation curfew causes to Aptive, when its Salespeople

   are prevented from soliciting during their most effective hours of the day.

           D.       The Evolution of Castle Rock’s Ordinance

                a. The Town’s Pre-2008 Ordinance Requires Licensing, but Imposes No Curfew

           Before 2008, the Town regulated door-to-door solicitation through Chapter 5.04 of the

   Town Code, which was enacted on April 28, 2003 (the “Original Ordinance”).51 The purpose




   48
      ¶50. Note, also, that AE000096 understates the percentage of Aptive’s sales made after 7:00p.m., because it
   includes Saturdays, when Aptive stops soliciting at 4:00 p.m. Parties’ Stipulated Facts at ¶ 31.
   49
      Joint Stipulation as to Facts at ¶ 56.
   50
      Joint Stipulation as to Facts at ¶ 55.
   51
      Joint Stipulation as to Facts at ¶ 57.

   APTIVE ENVIRONMENTAL, LLC’S MOTION FOR SUMMARY JUDGMENT                                                   PAGE 9
Case 1:17-cv-01545-MSK-MJW Document 93 Filed 01/11/18 USDC Colorado Page 13 of 53
 Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 24 of 78 PageID #: 332




   of the Original Ordinance was to assist the Town in enforcing self-collection of sales taxes,52 and

   required door-to-door solicitors (called “Peddlers” and defined as “any person . . . who goes from

   house to house, from place to place, or from street to street, conveying or transporting goods,

   wares or merchandise or offering to exposing the same for sale, or making sales and delivering

   articles to purchaser”) to obtain a license to solicit in Castle Rock.53 The Original Ordinance did

   not impose a curfew.54

                      b.       The Passage of the 2008 Ordinance

             In 2007, the Town began receiving complaints from residents who did not want

   uninvited solicitors knocking on their doors, as well as individuals who wanted the Town to filter

   out any unscrupulous or nefarious persons who might go door to door as solicitors.55 In response

   to this Town feedback, in August 2007 a member of Town Council expressed an interest in

   discussing possible amendments to the Code in order to regulate door-to-door solicitation, and a

   Town Council study session was recommended for the purpose of studying a door-to-door

   solicitation policy and possible amendments to the Code.56          In advance of that August 2007

   study session, Town staff prepared an Agenda Memorandum pertaining to door-to-door

   solicitation, with several attachments, including (a) an email from then Chief of Police Tony

   Lane and (b) a memorandum from the Assistant Town Attorney regarding legal issues

   surrounding door-to-door solicitation.57          The email from Chief Lane discusses the solicitor

   complaints received from residents of the Town, generally, and the fact that the complaints

   received were mostly anecdotal. Id. Notably absent from the Agenda Memorandum, the email

   52
      Joint Stipulation as to Facts at ¶ 59.
   53
       See Exhibit 1 to Parties’ Stipulated Facts.
   54
      Id.
   55
      Joint Stipulation as to Facts at ¶ 60.
   56
      Joint Stipulation as to Facts at ¶ 60.
   57
      Joint Stipulation as to Facts at ¶ 61.

   APTIVE ENVIRONMENTAL, LLC’S MOTION FOR SUMMARY JUDGMENT                                    PAGE 10
Case 1:17-cv-01545-MSK-MJW Document 93 Filed 01/11/18 USDC Colorado Page 14 of 53
 Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 25 of 78 PageID #: 333




   from Chief Lane, and the memorandum from the Assistant Town Attorney is any mention crime

   in Castle Rock, or concerns about crime.58 During the August 2007 meeting the Town Council

   requested that the Town staff research the issue and develop recommendations that would

   address concerns expressed by Town residents.59

            Between this initial Council meeting and its next meeting in October of 2007, the Council

   received a third complaint from a Town resident. This complaint specified that in September of

   that year, a solicitor had knocked on the resident’s door at 9:45p.m.60 Notably, in September, the

   sun generally sets in Castle Rock around 7:00p.m. (according to the Town’s website). Thus, at

   9:45p.m. it had already been dark in Town for almost three hours. This is reflected in the

   Agenda Memorandum that the Town Council received and reviewed prior to their October 2007

   meeting, which contained recommendations addressing not only the two concerns originally

   identified by the Town Council in August, but also the concern raised by a single resident in

   September, related to solicitation after dark.61              The recommendations included the

   implementation of a “No Knock” list, use of “no solicitation” signs, and adding “reasonable

   hours” within which to prohibit solicitation.          Id. The memo also recommends that, because

   “most of the complaints received by the Town are from solicitors that are not licensed,” the

   Town should require solicitors to supply a picture for an ID badge, and that solicitors be required

   to wear the badge be required at all times.62

            During the October 2007 meeting, the Town Council embraced the recommendations

   detailed in the October Agenda Memorandum and requested that the Town staff conduct more


   58
       See Exhibit 1 to Parties’ Stipulated Facts.
   59
      Joint Stipulation as to Facts at ¶ 61.
   60
      Joint Stipulation as to Facts at ¶ 83.
   61
      Joint Stipulation as to Facts at ¶¶ 64, 65.
   62
      Joint Stipulation as to Facts at ¶ 65. (CR00004).

   APTIVE ENVIRONMENTAL, LLC’S MOTION FOR SUMMARY JUDGMENT                                   PAGE 11
Case 1:17-cv-01545-MSK-MJW Document 93 Filed 01/11/18 USDC Colorado Page 15 of 53
 Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 26 of 78 PageID #: 334




   research on what might constitute “reasonable hours” for a solicitation curfew.63 The Town

   Council also requested that the Town’s legal department conduct an “unbiased review of this

   issue, and not approach analysis from [the] point of trying to justify [an] ordinance that was

   potentially unconstitutional.”64

            Between October of 2007 and February of 2008, the Town staff and Town’s legal

   department did just as the Council had requested, and presented their findings to the Council in

   advance of the Council’s February 2008 meeting in an Agenda Memorandum.65                      This

   Memorandum was written by Cynthia Harvey, the Town’s Assistant Attorney, and describes

   various ways that the Town might constitutionally regulate solicitation.66 The Memorandum

   does not specifically discuss what hours might be considered reasonable for a solicitation curfew,

   but instead refers to an attached research memorandum prepared by the Colorado Municipal

   League (the “CML Article”), and endorses that Memorandum as a “thorough and in depth

   analysis of the feasibility of various methods of regulation.”67 The CML Article itself discusses

   various legal issues inherent in developing a solicitation regulation regime, and notes that the

   imposition of permitting requirements is considered constitutional, as are “do-not-solicit” lists

   like the “No Knock” list recommended in the Town’s October 2007 Agenda Memorandum.68

   Importantly, the CML Article also addresses time restrictions, noting specifically that “limiting

   solicitation to the hours of 9:00a.m. to 5:00p.m. has been held to be too restrictive,” and that “an

   ordinance limiting door-to-door activity to between 10:00a.m. and one-half hour after dusk has

   been held unconstitutional.” The CML Article also cites to cases holding content-based curfews

   63
      Joint Stipulation as to Facts at ¶ 66.
   64
      Joint Stipulation as to Facts at ¶ 66. (CR 000025).
   65
      Joint Stipulation as to Facts at ¶ 68.
   66
      Joint Stipulation as to Facts at ¶ 68.
   67
      Joint Stipulation as to Facts at ¶ 68. (CR 000028).
   68
      Id.

   APTIVE ENVIRONMENTAL, LLC’S MOTION FOR SUMMARY JUDGMENT                                    PAGE 12
Case 1:17-cv-01545-MSK-MJW Document 93 Filed 01/11/18 USDC Colorado Page 16 of 53
 Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 27 of 78 PageID #: 335




   unconstitutional, as well as an ordinance prohibiting door-to-door soliciting between sunset and

   sunrise. Id. The Town Council reviewed this information as part of the Agenda Memorandum

   prior to its February 2008 meeting.69

            During the February 2008 meeting, the Town Council discussed the recommendations

   made in the February 2008 Agenda Memorandum, and the Council specifically asked the

   Town’s Assistant Attorney “what hours were considered acceptable” for a solicitation curfew of

   the type recommended by Town staff.70 The Town’s lawyer responded that typically solicitation

   curfews between 8:00p.m. and 9:00p.m. were considered acceptable.71 Councilmember Lehnen

   then expressed concern that allowing solicitation until 8:00p.m. was too late, particularly in the

   winter when it gets dark as early as 4:30p.m., and recommended a 7:00p.m. curfew.              Id.

   Notwithstanding the advice given by the Town’s own legal counsel, and based on nothing more

   than a single comment from Councilmember Lehnen about the time it gets dark during the winter

   months, the Town Council directed its staff to prepare an ordinance with a solicitation curfew of

   7:00p.m. Id. After the ordinance was prepared, the Town Council met in March 2008 and on

   April 8, 2008 for a first and second reading, at which point Castle Rock passed an amended

   version of the Original Ordinance (the “2008 Ordinance”).72

            The Town stipulates that its purposes in enacting the 2008 Ordinance were “protecting

   citizens’ right to privacy in their own homes, preserving the peace and public order, and

   protecting public safety and welfare,” yet remarkably, the Town simultaneously admits that prior

   to passing the 2008 Ordinance, the Town Council did not discuss or analyze any one of these



   69
      Joint Stipulation as to Facts at ¶ 68.
   70
      Joint Stipulation as to Facts at ¶ 69.
   71
      Joint Stipulation as to Facts at ¶ 69 (CR 000051).
   72
      Joint Stipulation as to Facts at ¶¶ 89, 90.

   APTIVE ENVIRONMENTAL, LLC’S MOTION FOR SUMMARY JUDGMENT                                  PAGE 13
Case 1:17-cv-01545-MSK-MJW Document 93 Filed 01/11/18 USDC Colorado Page 17 of 53
 Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 28 of 78 PageID #: 336




   purported interests.73 Indeed, the Town stipulates that prior to passage of the 2008 Ordinance,

   the Town Council did not discuss or analyze any of the following issues: a) crime in Castle

   Rock; b) solicitation-related crime in Castle Rock; c) crime committed by commercial solicitors

   in Castle Rock; d) crime committed by commercial solicitors in Castle Rock after 7:00p.m.; or d)

   how a 7:00p.m. curfew would protect public safety and privacy.74 Indeed, the Town’s Mayor at

   the time – Randy Reed – freely admits that not a single document produced by the Town

   contains any indication whatsoever that the Town Council discussed why 7:00p.m. in particular

   was a necessary curfew to protect or safeguard the public.75 Despite possessing ample time and

   resources, the Town acknowledges that it did not review or consult any studies or data related to

   crime rates among commercial solicitors versus noncommercial solicitors, or between permitted

   commercial solicitors versus noncommercial solicitors. Nor did the Council discuss whether or

   how a 7:00p.m. Curfew would protect public safety and privacy.76 Indeed, despite the fact that

   the Council passed an ordinance completely eliminating the ability of for-profit solicitors to

   solicit in Castle Rock after 7:00p.m., the only time specific complaint considered by the Town

   Council was a single complaint of solicitation occurring at 9:45p.m., and the Town does not

   know whether the complaint concerned a commercial, non-commercial, for-profit solicitor.77

            Town residents had originally complained of three things: a) solicitors knocking on their

   doors, b) a lack of a means to filter-out unscrupulous solicitors, and c) a solicitor who knocked

   on a residence after dark. In response, the 2008 Ordinance implemented three measures that

   were clearly appropriate and addressed the concerns as stated: a) a “No Knock” list; b) a “no


   73
      Joint Stipulation as to Facts at ¶ 76.
   74
      Joint Stipulation as to Facts at ¶ 80.
   75
      Joint Stipulation as to Facts at ¶ 84.
   76
      Joint Stipulation as to Facts at ¶ 82.
   77
      Joint Stipulation as to Facts at ¶ 83.

   APTIVE ENVIRONMENTAL, LLC’S MOTION FOR SUMMARY JUDGMENT                                  PAGE 14
Case 1:17-cv-01545-MSK-MJW Document 93 Filed 01/11/18 USDC Colorado Page 18 of 53
 Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 29 of 78 PageID #: 337




   solicitation” sign policy; and c) a series of permitting requirements designed to filter out

   unscrupulous solicitors. But the Town Council went a step further, and – against the advice of

   the Town’s own attorney – implemented a 7:00p.m. solicitation curfew that was neither tailored

   to address or advance any particular concern, nor was it supported by any data, analysis, or

   study. In short, in passing the Curfew, the Town Council unilaterally addressed complaints by

   Town residents in a manner wholly divorced from the problem that had originally been

   complained of. From its outset, the Curfew was a square peg the Town opportunistically tried to

   jam into a round hole.

                                i.           The Substance of the 2008 Ordinance

               The 2008 Ordinance Castle Rock defined three categories of door-to-door solicitors.

   First, “Canvassers” were defined as “person who attempts to make personal contact with a

   resident and his or her residence without prior specific invitation or appointment from the

   resident for the primary purpose of (1) attempting enlist support for or against a particular

   religion, philosophy, ideology, political party, issue or candidate, even if incidental to such

   purpose the canvasser accepts the donation or money for or against such cause” or (2)

   “distributing non-commercial flyers.”78 Second, “Hawkers or Peddlers” were defined as a

   “person who attempts to make personal contact with a resident and his or her residence without

   prior specific invitation or appointment from the resident for the primary purpose of attempting

   to sell a good or service.”79 Third, “Solicitors” were defined a “person who attempts to make

   personal contact with a resident and his or her residence without prior specific invitation or

   appointment from the resident for the primary purpose of (1) attempting to obtain a donation to a



   78
        Joint Stipulation as to Facts ¶71.
   79
        Joint Stipulation as to Facts ¶71.

   APTIVE ENVIRONMENTAL, LLC’S MOTION FOR SUMMARY JUDGMENT                                 PAGE 15
Case 1:17-cv-01545-MSK-MJW Document 93 Filed 01/11/18 USDC Colorado Page 19 of 53
 Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 30 of 78 PageID #: 338




   particular patriotic, philanthropic, social service, welfare, benevolent, educational, civic,

   fraternal, charitable, political or religious purpose, even if incidental to such purpose there is the

   sale of some good or service; or (2) distributing a commercial flyer.”80

               The 2008 Ordinance also implemented stringent registration requirements, requiring all

   “Hawkers,” “Peddlers” and “Solicitors” to register with the Town by providing the Town with

   the following information: (1) their name, physical description, and photograph; (2) the

   permanent and local address or the organization they represented; (3) their permanent and local

   address; (4) a “brief description of the proposed activity related to this registration,” and (5) “the

   motor vehicle make, model, year, vehicle identification number, and state license plate of any

   vehicle which will be used by each person.” In addition, “Hawkers and Peddlers” were required

   to provide (1) the name and permanent address of the business offering the good or service, (2) a

   copy of the business’ state sales tax license; (3) the web address for the business “where

   residents having subsequent questions can go for more information; (4) two identical photos of

   the applicant; and (5) “a statement as to whether or not the applicant has been convicted of any

   felony or has been institutionalized for mental illness which caused acts of violence against the

   person or property or another within the five (5) years preceding the date of the application or is

   required to be registered as a sex offender or as a sexual predator and the nature of the offense or

   the punishment or penalty assessed therefore, in this or any other state.”81

               Importantly, not only were applicants required to provide extensive information prior to

   registering with the Town, but the 2008 Ordinance also granted the Town Clerk the right to deny

   an applicant’s registration for the following five reasons: (1) Any misrepresentation, fraud,

   deception, breach of warranty, or breach of contract in the Town or elsewhere; (2) failure to

   80
        Joint Stipulation as to Facts ¶71.
   81
        Joint Stipulation as to Facts ¶71.

   APTIVE ENVIRONMENTAL, LLC’S MOTION FOR SUMMARY JUDGMENT                                     PAGE 16
Case 1:17-cv-01545-MSK-MJW Document 93 Filed 01/11/18 USDC Colorado Page 20 of 53
 Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 31 of 78 PageID #: 339




   comply with the ordinance or any other city ordinance; (3) failure to obtain a sale tax license or

   remit sales tax due to the Town; (4) “felony convictions for crimes against the person or property

   of another, or institutionalization for mental illness which caused acts of violence against the

   person or property of another” within five year prior to the date of registration.82

            Finally, the 2008 Ordinance created for the first time three protections that were each

   designed to protect residents from solicitation during all hours of the day: First, the Ordinance

   implemented a “no visit list,” which made it unlawful for any Peddler, Hawker, or Solicitor to

   “enter or remain” on any property that was on the “no visit list.” Second, the Ordinance allowed

   residents to post a sign containing the words “‘no soliciting’ or ‘no solicitors.’” Third, the 2008

   Ordinance made it unlawful to “enter upon any private property in the Town” between the hours

   of 7:00p.m. and 9:00a.m. (the “Curfew”).83

            Notably, the 2008 Ordinance exempted Canvassers from the requirement to register with

   the Town, from the restrictions about entering or remaining on property on the “no visit list,” or

   which features a no-solicitation notice, and from the Curfew.84

                      c.       The 2013 Amendment to the Ordinance

            In 2013, the Town staff suggested to the Town Council that certain changes be made to

   the 2008 Ordinance to improve its efficacy, namely, that a) the definition of “Canvassers” be

   expanded; and b) that the Ordinance’s permitting requirements for registered-solicitors be

   enhanced. In January of 2014, the 2013 Ordinance was passed by the Town Council (the “2013

   Ordinance”), implementing these changes.85



   82
      Joint Stipulation as to Facts ¶71.
   83
      Joint Stipulation as to Facts ¶71.
   84
      Joint Stipulation as to Facts ¶71.
   85
      Joint Stipulation as to Facts ¶¶ 98, 99.

   APTIVE ENVIRONMENTAL, LLC’S MOTION FOR SUMMARY JUDGMENT                                   PAGE 17
Case 1:17-cv-01545-MSK-MJW Document 93 Filed 01/11/18 USDC Colorado Page 21 of 53
 Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 32 of 78 PageID #: 340




                                 ii.         The Amendment Exempted a Larger Group of Solicitors from
                                             Compliance with the Ordinance

               The 2013 Ordinance maintained the Town’s 7:00p.m. Curfew, as well as the restrictions

   on “entering or remaining” on property on the “No Knock” list, or that otherwise post a “no

   solicitation” sign on their property, charging all Solicitors with the “responsibility for

   verification of addresses contained on the ‘no knock list’ prior to engaging in solicitation within

   the Town.”86 The Town kept in place the same criminal penalties for violations of the Ordinance,

   also allowing the Town Clerk to revoke a Solicitor’s registration for any “ordinance violation.”

   Id.

               While the 2013 Ordinance maintained these elements of the 2008 Ordinance, it

   dramatically expanded the group of individuals who are exempt from the Ordinance’s regulation.

   The Town broadened the definition of “Canvassers” to include a “person who attempts to make

   personal contact with a resident and his or her residence without prior specific invitation or

   appointment from the resident for the primary purpose of attempting to obtain a donation to a

   particular patriotic, philanthropic, social service, welfare, benevolent, educational, civic,

   fraternal, charitable, political or religious purpose, even if incidental to such purpose there is the

   sale of some good or service.”87 The 2013 Ordinance also abolished the terms “Hawkers and

   Peddlers” from the 2008 Ordinance, defining “Solicitors” as a “person who attempts to make

   personal contact with a resident and his or her residence without prior specific invitation or

   appointment from the resident for the primary purpose of attempting to sell a good or service.”

   Id. Thus, while the 2008 Ordinance required that any for-profit solicitor selling anything was

   classified as a “Solicitor” or “Peddler” and was therefore subject to the Ordinance’s regulation,

   86
        Joint Stipulation as to Facts ¶93.
   87
        Joint Stipulation as to Facts ¶93.

   APTIVE ENVIRONMENTAL, LLC’S MOTION FOR SUMMARY JUDGMENT                                     PAGE 18
Case 1:17-cv-01545-MSK-MJW Document 93 Filed 01/11/18 USDC Colorado Page 22 of 53
 Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 33 of 78 PageID #: 341




   the 2013 Ordinance exempted an entire class of individuals – those attempting to obtain a

   donation to a particular patriotic, philanthropic, social service, welfare, benevolent, educational,

   civic, fraternal, charitable, political or religious purpose – who were formerly subject to the

   Ordinance.

          Expanding the definition of Canvasser significantly impacted the Town of Castle Rock’s

   regulatory scheme, because the 2013 Ordinance exempted Canvassers from compliance with

   several of the Ordinance’s core regulations, including (1) the Ordinance’s registration process,

   (2) the restrictions on soliciting residences on the “No Knock List” or with posted “no soliciting”

   signs, and (3) the Curfew. Id. Through expanding the definition of Canvasser in the 2013

   Ordinance, the Town increased the numbers of door-to-door solicitors no longer subject to the

   Curfew, the “No Knock List,” and the registration requirements.

                         iii.    The Amendment Added Significant Additional Permit
                                 Requirements

          As the 2013 Ordinance reduced the number of solicitors required to register with the

   Town, it simultaneously increased its already robust registration requirements through adding

   several new categories of information that “Solicitor” would need to provide as part of the

   registration process. These included (1) “the names and addresses of any former places of

   employment of the applicant during the previous two years;” (2) all “licenses held or previously

   held by the applicant within five years preceding the application relating to solicitation or a

   similar business endeavor, noting any non-renewal, suspension, or revocation by the issuing

   authority, and the pertinent details thereof;” (3) a statement as to whether a civil judgment has

   ever been entered against the applicant or, to the applicant’s knowledge, the company, for fraud,

   deceit, or misrepresentation and, if so, the full details thereof;” and (4) authorization for the


   APTIVE ENVIRONMENTAL, LLC’S MOTION FOR SUMMARY JUDGMENT                                    PAGE 19
Case 1:17-cv-01545-MSK-MJW Document 93 Filed 01/11/18 USDC Colorado Page 23 of 53
 Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 34 of 78 PageID #: 342




   Town to run a criminal background check “to verify information disclosed on the application.”88

   The 2013 Ordinance also provided the Town Clerk with the additional right to deny registration

   to any applicant “whose character and record are such as to not warrant the Town Clerk’s

   confidence that he or she will conduct the business of soliciting lawfully, honestly, and fairly or

   without resorting to duress, coercion, intimidation, or harassment of any person being solicited

   for business.” Id. Finally, once a solicitor’s application has been approved, the 2013 Ordinance

   requires that any registered Solicitor must be issued an identification badge, and that it be “worn

   so as to be plainly visible at all times.” Id.

               E.       The Present Status of Castle Rock’s Ordinance

               As testified to by the Town’s own corporate representatives and as verified by the

   Town’s own data, the “No Knock” list, the “no solicitation” sign policy, and the registration

   requirements implemented by the 2013 Ordinance have proven to be an unmitigated success, and

   serve as more than adequate protection of residents’ privacy and safety.

                        a.       The “No Knock” List, the “No Solicitation” Sign Policy, and the
                                 Ordinance’s Registration Requirements Have Worked Exactly as the
                                 Town Hoped

               The Town’s “No Knock” list, “no solicitation” sign policy, and registration requirements

   provide precisely the kind of effective protection against commercial Solicitors that some

   residents originally asked for in 2007. Generally, Town residents who do not want solicitors

   knocking on their doors are opposed to solicitation at any hour – not just after 7:00p.m.89 Under

   the 2013 Ordinance, any resident who wishes to opt-out of uninvited commercial solicitation has

   no less than two mechanisms by which they may do so, either one of which effectively solves the


   88
        Joint Stipulation as to Facts ¶ 93.
   89
        Joint Stipulation as to Facts ¶ 112.

   APTIVE ENVIRONMENTAL, LLC’S MOTION FOR SUMMARY JUDGMENT                                    PAGE 20
Case 1:17-cv-01545-MSK-MJW Document 93 Filed 01/11/18 USDC Colorado Page 24 of 53
 Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 35 of 78 PageID #: 343




   resident’s privacy concerns. The efficacy of these methods was testified to by the Town’s own

   current Mayor, Jennifer Green, as well as its former Mayor, Randy Reed, and other witnesses

   including Kellie Helm, Linda Omar, Robbie Schonher, Mitch Dulleck, and Karla McCrimmon,

   each of whom testified that they do not want solicitors entering their property at any hour, and so

   each had registered with the Town’s No-Knock list.90 Each of these individuals testified that

   after registering with the No Knock list, they have not identified a single registered, commercial

   Solicitor who has knocked on their door.91 This anecdotal evidence is borne out in the data

   provided by the Town, which shows that, of all solicitation-related complaints made to the Town

   of Castle Rock’s Police Dispatch Center, only one complaint involved a registered Solicitor, and

   that complaint was before 7:00p.m.92 Indeed, the only individuals knocking on doors are those

   who are exempt from the Ordinance, as demonstrated by the complaints the Town itself keeps

   record of.93 The efficacy of these regulations is the very reason that the Town’s policy is to

   direct its residents to sign up with the No-Knock list when they wish to avoid solicitation.94

            For Town residents who were concerned about unscrupulous Solicitors knocking on their

   doors, the Town has implemented a rigorous set of requirements to filter-out bad actors, and has

   given itself the authority to make a fair determination and deny any solicitation application if

   necessary. It was for these reasons that Chief Cauley testified that one of the most significant

   components of the 2013 Ordinance is its requirement that for-profit Solicitors register with the

   Town, which he testified has a deterrent effect on crime in Castle Rock.95


   90
      Joint Stipulation as to Facts at ¶ 112.
   91
      Id.
   92
      Joint Stipulation as to Facts at ¶ 143.
   93
      Joint Stipulation as to Facts at Exhibit 4 (noting that the Town has record of 16 resident complaints about
   Canvassers, 22 resident complaints about unregistered solicitors, but only one complaint about a registered
   solicitor).
   94
      Joint Stipulation as to Facts at ¶ 186.
   95
      Joint Stipulation as to Facts at ¶¶ 132, 133.

   APTIVE ENVIRONMENTAL, LLC’S MOTION FOR SUMMARY JUDGMENT                                                   PAGE 21
Case 1:17-cv-01545-MSK-MJW Document 93 Filed 01/11/18 USDC Colorado Page 25 of 53
 Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 36 of 78 PageID #: 344




                     b.      Crime by Permitted Commercial Solicitors is Not (and Never has been)
                             an Issue in Castle Rock

            Crime caused by door-to-door solicitors has never been a problem in Castle Rock, and it

   is not a problem, today. Nothing illustrates this fact more poignantly than the fact that in the

   history of the Town of Castle Rock, only one for-profit solicitor has ever been charged with a

   crime.96 Similarly, the Town can point to only two complaints, ever, received by the Town –

   which currently has a population of 58,000 people – about for-profit solicitors, and neither of

   these complaints took place after 7:00p.m.97 It is therefore little wonder that Chief Cauley, the

   Town’s chief law enforcement officer, readily testified that moving the Town’s 7:00p.m.

   solicitation curfew from 7:00p.m. to dusk would not materially hamper the Castle Rock Police

   Department’s ability to protect its residents from crime.98

            In contrast to the Town’s claims that the Curfew was necessary to protect its residents

   from crime, the Town all but admits to knowing virtually nothing about crime within its borders,

   generally – let alone solicitation related crime – prior to passing the 2008 and 2013 Ordinances.

   For example, Castle Rock is unaware whether there were fewer for-profit commercial solicitors

   charged with a solicitation-related crime than non-profit solicitors prior to the Ordinance’s

   passage and/or between the hours of 7:00p.m. and dusk.99 The Town’s chief law enforcement

   officer – Chief Cauley – testified that he is not aware of a single instance from 2012 to present

   where any person was convicted of a crime to persons or property arising out of door-to-door

   solicitation in Castle Rock, nor was he aware of a single time in Castle Rock, before or after the

   passage of the 2008 Ordinance, that any for-profit, registered commercial solicitor was accused,


   96
      Joint Stipulation as to Facts at ¶ 160.
   97
      Joint Stipulation at Exhibit 4; ¶ 157.
   98
      Parties’ Stipulated Facts at ¶ 126. Dep. of Jack Cauley at 161:14-25
   99
      Joint Stipulation as to Facts at ¶ 135.

   APTIVE ENVIRONMENTAL, LLC’S MOTION FOR SUMMARY JUDGMENT                                  PAGE 22
Case 1:17-cv-01545-MSK-MJW Document 93 Filed 01/11/18 USDC Colorado Page 26 of 53
 Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 37 of 78 PageID #: 345




   charged, or convicted of a crime related to property. 100 Similarly, the Town lacks any evidence

   of solicitation-related crime after 7:00p.m. This is due in no small part to the fact that fewer

   Castle Rock residents are home during the working hours of 9:00a.m. and 7:00p.m., and – as

   Chief Cauley testified - most residential burglaries happen during the daytime hours, because

   “it’s more likely for someone to commit a residential burglary when somebody’s not home.”101

   This lack of crime-related evidence is corroborated by each of the Town’s witnesses, none of

   whom could identify any specific document, data, study, or other information considered by the

   Town Counsel related to crime, resident privacy concerns, or the need for a 7:00p.m. Curfew.102

   The Town’s former-Mayor, Randy Reed, perhaps best summarized the conclusory speculation

   and conjecture upon which the Town’s defense of the Curfew is based. During his deposition,

   when asked about the basis of the Town’s assertion that the Curfew protects residents from

   crime, he testified that “there probably was some thoughts” that “reasonable people would think

   that people walking around their neighborhood or up to their home could potentially be

   somebody that might create a crime in the town.”103


                                       III.                  ARGUMENT


            A.       The 7:00pm Curfew is an Unconstitutional Restriction on the Speech of
                     Commercial Solicitors

                     1.       The First Amendment protects the rights of persons to engage in
                              door-to-door commercial solicitation.



   100
       Joint Stipulation as to Facts at ¶ 123.
   101
       Joint Stipulation as to Facts at ¶¶ 129, 131.
   102
       See, e.g., testimony of former Mayor Randy Reed, noting that the Council did not consider or analyze “a) crime
   in Castle Rock; b) solicitation-related crime in Castle Rock; c) crime committed by commercial solicitors in Castle
   Rock; d) crime committed by commercial solicitors in Castle Rock after 7:00 p.m.; or d) how a 7:00 p.m. curfew
   would protect public safety and privacy.” Parties Stipulated Facts at ¶ 80.
   103
       Joint Stipulation as to Facts at ¶ 116.

   APTIVE ENVIRONMENTAL, LLC’S MOTION FOR SUMMARY JUDGMENT                                                   PAGE 23
Case 1:17-cv-01545-MSK-MJW Document 93 Filed 01/11/18 USDC Colorado Page 27 of 53
 Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 38 of 78 PageID #: 346




          “In a line of cases running [back to 1960], the Supreme Court has granted substantial

   First Amendment protection to door-to-door canvassing and soliciting activities.” Wisconsin

   Action Coal. v. City of Kenosha, 767 F.2d 1248, 1251 (7th Cir. 1985; see also Edenfield, 507

   U.S. at 765–66 (“Solicitation is a recognized form of speech protected by the First

   Amendment”). In so doing, “the Supreme Court has implicitly recognized that door-to-door

   communication has a special significance not duplicated by less personal forms of contact.” City

   of Watseka, 796 F.2d at 1556–57. Moreover, the Court has made clear that these hard-to-

   duplicate benefits associated with personal solicitation are hardly confined to non-commercial

   speech. “In the commercial context, solicitation may have considerable value.” Edenfield, 507

   U.S. at 765.

          Part of the “considerable value” of commercial solicitation flows from the “indispensable

   value” of commercial speech generally. “It is a matter of public interest that economic decisions,

   in the aggregate, be intelligent and well-informed. To this end, the free flow of commercial

   information is indispensable.” Thompson v. W. States Med. Ctr., 535 U.S. 357, 366–67 (2002).

   Indeed, as the Court has observed, a “particular consumer's interest in the free flow of

   commercial information may be as keen, if not keener by far, than his interest in the day's most

   urgent political debate.” Id.   For this reason, “even a communication that does no more than

   propose a commercial transaction is entitled to the coverage of the First Amendment.”

   Edenfield, 507 U.S. at 767.

          But the “considerable value” of personal solicitation is not limited to the intrinsic value of

   the information itself. As the Supreme Court has noted, personal solicitation offers unique and

   conspicuous benefits to both buyers and sellers over “other forms of commercial expression:”




   APTIVE ENVIRONMENTAL, LLC’S MOTION FOR SUMMARY JUDGMENT                                    PAGE 24
Case 1:17-cv-01545-MSK-MJW Document 93 Filed 01/11/18 USDC Colorado Page 28 of 53
 Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 39 of 78 PageID #: 347




             Unlike many other forms of commercial expression, solicitation allows direct
           and spontaneous communication between buyer and seller. A seller has a strong
           financial incentive to educate the market and stimulate demand for his product or
           service, so solicitation produces more personal interchange between buyer and
           seller than would occur if only buyers were permitted to initiate contact. Personal
           interchange enables a potential buyer to meet and evaluate the person offering
           the product or service and allows both parties to discuss and negotiate the desired
           form for the transaction or professional relation. . . . For the buyer, it provides an
           opportunity to explore in detail the way in which a particular product or service
           compares to its alternatives in the market.

          Edenfield, 507 U.S. at 766. Laws that “deny” buyers and sellers the unique “advantages”

   of commercial solicitation “threaten[] societal interests in broad access to complete and accurate

   commercial information that First Amendment coverage of commercial speech is designed to

   safeguard.” Id.     This is why a regulation of commercial solicitation (like the Curfew) is

   presumptively unconstitutional, and can only survive challenge if the municipality can meet the

   test set forth by the Supreme Court in Central Hudson. Pleasant Grove City, 414 F.3d at 1231.

                  2.      To Survive a Constitutional Challenge, the Town Must Prove the
                          Curfew Meets Each of the Four Elements of the Central Hudson Test

          The Central Hudson test has four prongs. As a threshold matter, a court first “asks

   whether commercial speech concerns unlawful activity or is misleading.” Thompson v. W. States

   Med. Ctr., 535 U.S. 357, 366–67 (2002). Assuming the speech concerns lawful activity and is

   not misleading, the Town must prove that that (1) “the state’s interests in proscribing [the

   Curfew] are substantial,” (2) “the [Curfew] advances these interests in a direct and materially

   way,” and (3) the Curfew is “narrowly tailored” i.e. not “more extensive than necessary to serve

   [those] interest[s].” Edenfield, 507 U.S. at 779 (1993). If each of these requirements is not

   satisfied, the “regulation is unconstitutional.” Pleasant Grove City, 414 F.3d at 1231.

          Here, the Curfew does not claim to target untruthful or deceptive speech. Instead, it

   prohibits all commercial solicitation speech after 7:00pm, regardless of its truthfulness or


   APTIVE ENVIRONMENTAL, LLC’S MOTION FOR SUMMARY JUDGMENT                                     PAGE 25
Case 1:17-cv-01545-MSK-MJW Document 93 Filed 01/11/18 USDC Colorado Page 29 of 53
 Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 40 of 78 PageID #: 348




   untruthfulness. In addition, Castle Rock’s satisfaction of the first Central Hudson element is not

   in dispute here. Castle Rock has identified two “substantial” interests the Curfew allegedly

   advances – protecting the privacy of its residents who do not want to be visited by uninvited

   solicitors and preventing crime. And Aptive acknowledges that these twin goals are valid

   objectives for the Town to pursue. Instead, the Curfew is unconstitutional because it does not

   meet either the third or fourth Central Hudson prong.

                         a.      The Town Must Provide “Concrete Evidence” the Curfew
                                 “Directly and Materially Advances” Residents’ Privacy and
                                 Protection from Crime

          To meet the third prong of Central Hudson, the Town must show that banning all for

   profit solicitation after 7:00p.m. "directly and materially advance[s] the asserted government

   interest." Greater New Orleans Broadcasting Assoc., Inc. v. U.S., 527 U.S. 173, 188 (1999).

   This showing has two component parts.

          First, the Town must show that it implemented its total ban on post-7:00p.m. for profit-

   solicitation to “address what in fact is a serious problem.” Edenfield, 507 U.S. at 771; see also

   Pleasant Grove City, 414 F.3d at 1235 (holding that a regulation of commercial solicitation

   “comport[s] with the First Amendment's strictures, so long as a city shows that it faces real

   harms.”) (emphasis added). This is true even though the Town permits solicitation at other hours

   of the day, as “[e]ven partial restrictions on commercial speech must be supported by a showing

   of some identifiable harm.” Mason v. Florida Bar, 208 F.3d 952, 958 (11th Cir. 2000) (holding

   that the state was not “relieved of its burden to identify a genuine threat of danger” even though

   the ordinance was not a “complete ban on [all] commercial speech.”) (emphasis added).

          Second, assuming the town can show the Curfew is directed at what is a “serious

   problem” and “real harm,” the Town must show that the Curfew “contributes in a material way


   APTIVE ENVIRONMENTAL, LLC’S MOTION FOR SUMMARY JUDGMENT                                  PAGE 26
Case 1:17-cv-01545-MSK-MJW Document 93 Filed 01/11/18 USDC Colorado Page 30 of 53
 Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 41 of 78 PageID #: 349




   to solving that [serious] problem.” Edenfield, 507 U.S. at 771; see also Pleasant Grove City, 414

   F.3d at 1235 (holding that a regulation of commercial solicitation is constitutional only if the

   “real harms” the town faces are “materially palliated” by the regulation”). Put differently, “[i]f

   the [Curfew] provides only ineffective or remote support for the government’s purpose, it will

   not be upheld.” Pleasant Grove City, 414 F.3d at 1235.

           Importantly, in proving that a “serious harm” actually exists that the Curfew specifically

   is “solving in a material way,” the Town may not rely upon “mere speculation or conjecture.”

   Edenfield, 507 U.S. at 771. Accordingly, evidence of “unsubstantiated fears and worries” are

   “not sufficient.” Citizens Action Coal. of Indiana, Inc. v. Town of Yorktown, Ind, 58 F. Supp. 3d

   899, 909 (S.D. Ind. 2014) (invalidating a 9:00p.m. curfew where the evidence submitted by the

   Town consisted of “several affidavits from residents stating they are concerned about the

   possibility of crime in their neighborhoods” but “without referencing any specific events,

   evidence, or statistics”).

           Nor may the Town carry its evidentiary burden on this element by relying upon

   “conclusory assertion[s] by an interested party, particularly when unsupported by any statistics

   or firsthand knowledge”. City of Watseka, 796 F.2d at 1556; see also Edenfield, 507 U.S. at 771

   (holding that the state did not carry its Central Hudson burden by relying upon “a series of

   conclusory statements that add little, if anything, to the board’s original statement of its

   justification”); Utah Licensed Beverage Ass'n, 256 F.3d at 1071 (holding that the state

   “conclusory assertions” that the commercial speech restriction “reduced harms to a material

   degree” was “insufficient to meet [its Central Hudson] burden”). As the Seventh Circuit

   explained in City of Watseka, “[w]hen a city like Watseka wants to pass an ordinance that will

   substantially limit First Amendment rights, the city must produce more than a few conclusory


   APTIVE ENVIRONMENTAL, LLC’S MOTION FOR SUMMARY JUDGMENT                                  PAGE 27
Case 1:17-cv-01545-MSK-MJW Document 93 Filed 01/11/18 USDC Colorado Page 31 of 53
 Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 42 of 78 PageID #: 350




   affidavits of city leaders which primarily contain unsubstantiated opinions and allegations. 796

   F.2d at 1555.

          Instead, the Town must “produce concrete evidence” that demonstrates this element is

   met. Mason v. Florida Bar, 208 F.3d at 958 (11th Cir. 2000); see also New York Youth Club v.

   Town of Harrison, 150 F. Supp. 3d 264, 273–74 (S.D.N.Y. 2015) (finding a Town had not

   carried its burden under Central Hudson where it “failed to set forth sufficient documentary or

   testimonial evidence to show that its interests in crime-prevention and/or the tranquility of

   private property are actually served by or justify the [solicitation regulation].”). This evidentiary

   burden is “critical, for otherwise, a State could with ease restrict commercial speech in the

   service of other objectives that could not themselves justify a burden on commercial expression.”

   Utah Licensed Beverage Ass'n, 256 F.3d at 1071 (quoting Edenfield, 507 U.S. at 771).

          This “concrete evidence” can be “anecdotal” in nature, provided such anecdotal evidence

   is sufficiently robust, persuasive, and not “irrational” or “contrary to specific data.” See, e.g.,

   Educ. Media Co. at Virginia Tech, Inc. v. Swecker, 602 F.3d 583, 589 (4th Cir. 2010) (“[T]he

   [evidentiary] link is insufficient if it is irrational, contrary to specific data, or rooted

   in speculation or conjecture.”); Utah Licensed Beverage Ass'n v. Leavitt, 256 F.3d 1061, 1074

   (10th Cir. 2001) (invalidating a restriction on the labeling of certain alcoholic beverages because

   the ordinance “irrationally. . . distinguish[ed] among the indistinct, permitting a variety of speech

   . . . that poses the same risks the Government purports to fear while banning messages unlikely

   to cause any harm at all.”); Pleasant Grove City, 414 F.3d at 1235 (contrasting the copious

   “anecdotal evidence” the Supreme Court deemed sufficient in Florida Bar v. Went-for-It, Inc –

   which included a “two-year study of the impact lawyer advertising and solicitation and a 106-




   APTIVE ENVIRONMENTAL, LLC’S MOTION FOR SUMMARY JUDGMENT                                    PAGE 28
Case 1:17-cv-01545-MSK-MJW Document 93 Filed 01/11/18 USDC Colorado Page 32 of 53
 Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 43 of 78 PageID #: 351




   page summary of its findings” – with the “conjecture” of conclusory statements by interested

   witnesses).

            Where a party cannot make such a showing with “concrete evidence,” the Curfew must

   be invalidated. See, e.g., Pleasant Grove City, 414 F.3d at 1231; Edenfield, 507 U.S. at 771.

                    b.       The Town Must Prove that its Privacy and Crime Protection Goals
                             Cannot be “Served as Well by a More Limited Restriction on
                             Commercial Speech.

            To meet the final prong of Central Hudson, the Town must show that the Curfew is

   “narrowly tailored” i.e. not “more extensive than necessary to serve [its] interest[s]” of privacy

   and protection from crime. Edenfield, 507 U.S. at 779 (1993); see also Ohio Citizen Action v.

   City of Englewood, 671 F.3d 564, 571 (6th Cir. 2012) (“A content-neutral regulation is deemed

   narrowly tailored to a significant governmental interest if ‘the incidental restriction on alleged

   First Amendment freedoms is no greater than is essential”) (quoting Turner Broad. Sys., Inc. v.

   F.C.C., 512 U.S. 622, 662 (1994)). Put differently, “if the Government could achieve its interests

   in a manner that does not restrict speech, or that restricts less speech, the Government must do

   so”. Thompson, 535 U.S. at 371 (emphasis added). Or as the 10th Circuit put it in Pleasant

   Grove City, “a regulation is unconstitutional if the governmental issue would be served as well

   by a more limited restriction on commercial speech.” Pleasant Grove City, 414 F.3d at 1231-

   32.104

            “Narrow tailoring means that the government's speech restriction must signify a careful

   calculation of the costs and benefits associated with the burden on speech imposed by its
   104
       As the 10th Circuit explained elsewhere, “while this pronouncement, in effect, imposes a burden on the
   government to consider certain less restrictive means—those that are obvious and restrict substantially less speech—
   it does not amount to a least restrictive means test. We do not require the government to consider every conceivable
   means that may restrict less speech and strike down regulations when any less restrictive means would sufficiently
   serve the state interest. We merely recognize the reality that the existence of an obvious and substantially less
   restrictive means for advancing the desired government objective indicates a lack of narrow tailoring.” U.S. W., 182
   F.3d at 1238 (10th Cir. 1999).

   APTIVE ENVIRONMENTAL, LLC’S MOTION FOR SUMMARY JUDGMENT                                                  PAGE 29
Case 1:17-cv-01545-MSK-MJW Document 93 Filed 01/11/18 USDC Colorado Page 33 of 53
 Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 44 of 78 PageID #: 352




   prohibition.” U.S. W., Inc. v. F.C.C., 182 F.3d 1224, 1238 (10th Cir. 1999) (quoting Cincinnati v.

   Discovery Network, Inc., 507 U.S. 410, 417 (1993). And while the Supreme Court has “rejected

   the ‘least-restrictive-means’ test for judging restrictions on commercial speech,” the “existence

   of an obvious and substantially less restrictive means for advancing the desired government

   objective indicates a lack of narrow tailoring.”      U.S. W., 182 F.3d at 1238; see also 44

   Liquormart, Inc. v. Rhode Island, 517 U.S. 484, 529, 116 S.Ct. 1495, 134 L.Ed.2d 711 (1996)

   (O'Connor, J., concurring) (“The availability of less burdensome alternatives to reach the stated

   goal signals that the fit between the legislature's ends and the means chosen to accomplish those

   ends may be too imprecise to withstand First Amendment scrutiny.”); Project 80's, Inc. v. City of

   Pocatello, 942 F.2d 635, 638 (9th Cir. 1991)(“By pointing out the alternatives available to the

   cities to advance their interests, we do not impose a least restrictive means requirement. Rather,

   we conclude, as did the Supreme Court in Fox, that restrictions which disregard far less

   restrictive and more precise means are not narrowly tailored.”)

           “This is particularly true when such alternatives are obvious and restrict substantially

   less speech.” Id. The fact that there are “all of these alternatives that could advance the

   Government's asserted interest in a manner less intrusive to First Amendment rights indicated

   that the law was more extensive than necessary.” Id. (quoting Thompson, 535 U.S. at 371); see

   also U.S. W., 182 F.3d at 1238 (“[T]he FCC's failure to adequately consider an obvious and

   substantially less restrictive alternative, an opt-out strategy, indicates that it did not narrowly

   tailor the CPNI regulations regarding customer approval.”).          Indeed, “almost all of the

   restrictions disallowed under Central Hudson’s [narrow-tailoring requirement] have been

   substantially excessive, disregarding far less restrictive and more precise means.” Bd. Of

   Trustees of State Univ. of New York v. Fox, 492 U.S. 469, 479 (1989); (emphasis added); see,


   APTIVE ENVIRONMENTAL, LLC’S MOTION FOR SUMMARY JUDGMENT                                   PAGE 30
Case 1:17-cv-01545-MSK-MJW Document 93 Filed 01/11/18 USDC Colorado Page 34 of 53
 Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 45 of 78 PageID #: 353




   e.g., Utah Licensed Beverage Ass'n,, 256 F.3d at 1071 (invalidating a commercial regulation

   where “alternative forms of regulation that would not involve any restriction on speech would be

   more likely to achieve the State's goal.”); Comite de Jornaleros de Redondo Beach v. City of

   Redondo Beach, 657 F.3d 936, 949 (9th Cir. 2011) (striking a commercial speech regulation

   where “the City has various other laws at its disposal that would allow it to achieve its stated

   interests while burdening little or no speech.”); Project 80’s, 942 F.2d at 639 (invalidating a ban

   on door-to-door commercial solicitation where the city had “disregarded far less restrictive and

   more precisely means”).

          This pattern is particularly true in cases involving challenges to solicitation regulations

   and curfews. In these cases, like here, the cities invariably argue the restrictions advance the

   twin goals of protecting residents from unwanted solicitation and preventing crime. But in

   virtually every instance, courts invalidate restrictions that go beyond reasonable permitting

   requirements and enforcement of an unwilling listener’s right to “opt-out,” concluding that these

   two measures alone are sufficient to protect privacy and prevent crime, while being far less

   restrictive of speech.

          The Supreme Court has invalidated several door-to-door solicitation restrictions on

   precisely this basis. In Watchtower Bible & Tract Soc’y of New York, Inc. v. Vill. of Stratton, the

   Supreme Court invalidated a provision requiring solicitors to obtain a permit. Id. The city had

   argued (among other things) that the permit requirement was “narrowly tailored” to the city's

   interests in “protecting the privacy of the resident”. Id. 536 U.S. 150, 168 (2002). The Supreme

   Court expressly rejected this claim, observing that:

          [I]it seems clear that § 107 of the ordinance, which provides for the posting of
          “No Solicitation” signs and which is not challenged in this case, coupled with the



   APTIVE ENVIRONMENTAL, LLC’S MOTION FOR SUMMARY JUDGMENT                                   PAGE 31
Case 1:17-cv-01545-MSK-MJW Document 93 Filed 01/11/18 USDC Colorado Page 35 of 53
 Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 46 of 78 PageID #: 354




          resident's unquestioned right to refuse to engage in conversation with unwelcome
          visitors, provides ample protection for the unwilling listener.

   Id.
          The Supreme Court reached the same conclusion in Vill. of Schaumburg v. Citizens for a

   Better Env't, holding that the solicitation restriction was not narrowly tailored where “other

   provisions of the ordinance, which are not challenged here, such as the provision permitting

   homeowners to bar solicitors from their property by posting signs reading ‘No Solicitors or

   Peddlers Invited,’ suggest the availability of less intrusive and more effective measures to protect

   privacy.” 444 U.S. 620, 638 (1980).

          The 10th Circuit reached the same conclusion in Pleasant Grove City. 414 F.3d at 1227.

   In invalidating the city’s fingerprinting requirement, the court found that there were other, less

   restrictive means of protecting residents from unwanted solicitation and crime. Id. at 1234. For

   instance, “Pleasant Grove enforces compliance with posted “No Soliciting” signs, and requires

   proof of age, address, and identification, two photographs, and a background check of all

   applicants.” Id. Because these measures alone “assure adequately citizens' privacy and provide

   law enforcement with the means of identifying potential criminals and deterring crime,” the court

   concluded the fingerprinting requirement was not narrowly tailored.” Id.

          Numerous other courts have relied upon the same logic to invalid a solicitation curfew.

   In each of these cases, the court struck the curfew, observing that it was not narrowly tailored in

   light of the “less restrictive and more precise” method for avoiding unwelcome solicitation

   offered by posting a sign. For instance, in Edison Tp., the Seventh Circuit invalidated a 5pm

   solicitation curfew after observing that:

          [I]t is evident that a 'precisely tailored' regulation can readily be drafted.
          Municipalities seeking to protect the privacy rights of their residents who strongly



   APTIVE ENVIRONMENTAL, LLC’S MOTION FOR SUMMARY JUDGMENT                                    PAGE 32
Case 1:17-cv-01545-MSK-MJW Document 93 Filed 01/11/18 USDC Colorado Page 36 of 53
 Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 47 of 78 PageID #: 355




               object to solicitation at any time may enact ordinances that require canvassers to
               observe the individual resident's signs indicating that solicitors are not welcome.

               797 F.2d at 1252.

               This is the same logic numerous federal courts have applied in invalidating at least 17

   other solicitation curfews.105 The same logic applies here and requires the invalidation of this

   Curfew.

                        3.    The Curfew Does Not “Directly and Materially Advance” the Town’s
                              Ostensible Goals of Protecting Residents from Unwanted Solicitation
                              and Preventing Crime.

               As discussed above, to satisfy Central Hudson’s third prong, the Town has “the

   obligation to demonstrate that it is regulating speech in order to address what is in fact a serious

   problem and that the preventative measure it proposes will contribute in a material way to

   solving that problem.” Edenfield, 507 U.S. at 777. In light of the Town’s asserted goals and the

   scope of the Curfew, this means that the Town must prove – through “concrete,” non-conclusory

   evidence – that (1) it has a “serious problem” with registered for-profit solicitors interrupting the

   privacy of unwilling residents and committing crimes and (2) the 7:00p.m. Curfew will

   “materially” solve that problem. The Town cannot carry this burden.

                              a.     The is not (and never has been) a “serious problem” in the
                                     Town with permitted commercial solicitors knocking the doors
                                     of residents unwilling to receive their speech.

               “Privacy is inherently an individual matter; it is difficult to violate a person's privacy

   unless that person wishes to be let alone.” Project 80's, Inc. v. City of Pocatello, 876 F.2d 711,

   714 (9th Cir. 1988), cert. granted, judgment vacated on other grounds City of Idaho Falls, Idaho

   v. Project 80's, Inc., 493 U.S. 1013 (1990). Some residents of the Town clearly wish not to be

   disturbed after 7:00p.m.; others don’t. For the residents disturbed by post-7:00p.m. commercial
   105
         See n. 17, supra.

   APTIVE ENVIRONMENTAL, LLC’S MOTION FOR SUMMARY JUDGMENT                                      PAGE 33
Case 1:17-cv-01545-MSK-MJW Document 93 Filed 01/11/18 USDC Colorado Page 37 of 53
 Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 48 of 78 PageID #: 356




   solicitation, the Curfew “directly protect[s] their privacy.” Id. But those residents already have a

   means to avoid commercial solicitation after 7:00p.m. – they can either sign up on the Town’s

   “no-knock” list or place a “no-soliciting” sign on their door after 7:00p.m.106

              In other words, every single resident of Castle Rock who wishes to avoid commercial

   solicitation after 7:00p.m. is already able to do in at least two different ways.          And the

   undisputed evidence shows both that residents of Castle Rock avail themselves of this option –

   over 6300 residents have signed up for the “no-knock” list107 – and that it works. Since adopting

   this “opt-out” option in 2008, the Town can point to only one single instance of a registered

   commercial solicitor knocking on the door of an individual that had signed up for the “no-knock”

   list.108 There is thus no “problem” in Castle Rock with commercial solicitors knocking on the

   doors of the unwilling after 7:00p.m., let alone the “serious problem” required to justify a blanket

   ban on all commercial solicitation thereafter.

              And because there is no problem, there is nothing for the Curfew to “materially” solve.

   As the Seventh Circuit explained in City of Watseka, “Watseka has already provided unwilling

   listeners with a mechanism to ban all solicitors from their property at any time the listeners

   desire.” 796 F.2d at 1556–57. Accordingly, “a resident who does not want to be disturbed during

   dinner but is willing to talk to canvassers thereafter can post the sign during dinner and take it

   down once the table is cleared”. Id. And “Watseka can prosecute any solicitor who disturbs a

   resident posting a no solicitation sign”. Id. Accordingly, the Court concluded the 6pm curfew

   there was “not sufficiently related to Watseka's legitimate objective of protecting its citizens'

   peace and quiet enjoyment of their homes”. Id.


   106
         Stip. Ex. 1, CR000240-53
   107
         Stip. Ex. 1, CR000261-398
   108
         Joint Stipulation as to Facts ¶157.

   APTIVE ENVIRONMENTAL, LLC’S MOTION FOR SUMMARY JUDGMENT                                    PAGE 34
Case 1:17-cv-01545-MSK-MJW Document 93 Filed 01/11/18 USDC Colorado Page 38 of 53
 Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 49 of 78 PageID #: 357




           In fact, instead of the Curfew being protective of residents’ rights, its actual effect is

   pernicious: “depriving willing listeners of the [solicitor’s] message.” Id. Indeed, “[t]o support

   the [curfew] on this ground [of privacy] is to derogate the First Amendment rights of plaintiffs

   and those of defendants' residents who would be willing recipients of plaintiffs' message during

   the evening hours to the nuisance concerns of those of their residents who would not be willing

   listeners during those hours, when the wishes of both groups can be easily accommodated.” Id.

           But this is not the only defect in the Town’s claim that the 7:00p.m. Curfew materially

   “solves the problem” of persons knocking on the doors of unwilling residents.                Just as

   problematic is the irrationality of the Town’s overall regulatory scheme. The Town has carved

   out cavernous categories of door-to-door solicitors and canvassers that are exempt from the

   Curfew and the applicability of the “opt-out” provisions of the Town’s solicitation ordinance.109

   This includes anyone selling a good or a service for a “non-profit” purpose.110 It also includes

   anyone engaging in religious, political, charitable, or philanthropic solicitation.111 “Yet the level

   of intrusion into a resident's privacy is the same whether the person ringing the doorbell is selling

   food, dropping off religious pamphlets or soliciting donations for an educational organization.”

   City of Mentor-On-The-Lake, 272 F. Supp. 2d at 685.             Other than conclusory assertions

   unsubstantiated by any concrete evidence, the Town as put forth no evidence “as to why visits

   from those [unregistered] door-to-door canvassers are in any way less annoying or less of an

   invasion of privacy than those by [registered commercial solicitors].” Wayne Tp., 310 F. Supp.

   2d at 696–97; see also Watchtower Bible, 536 U.S. at 168 (observing that “[t]he annoyance

   caused by an uninvited knock on the front door is the same whether or not the visitor is armed

   109
       Stip. Ex. 1, CR000240-53.
   110
       Id.
   111
       Stip. Ex. 1, CR000240-53.


   APTIVE ENVIRONMENTAL, LLC’S MOTION FOR SUMMARY JUDGMENT                                    PAGE 35
Case 1:17-cv-01545-MSK-MJW Document 93 Filed 01/11/18 USDC Colorado Page 39 of 53
 Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 50 of 78 PageID #: 358




   with a [registration] permit”); City of Kenosha, 767 F.2d at 1257 (invalidating a curfew where

   “the City has presented no evidence that solicitation constitutes some exacerbated threat to

   privacy not posed by the door-to-door activities which are exempt from the curfew.”)

             In fact, the undisputed evidence supports the conclusion that these broad exemptions to

   the Curfew and registration requirements make things worse. While Castle Rock’s records

   reflect a single complaint to the Town’s non-emergency line about a registered commercial

   solicitor during the period October 8, 2016 through August 2017, there were no less than 16

   complaints about exempt “canvassers.”112

             This data is not surprising. Because “there is no requirement that those canvassers

   exempt from [the Curfew] be notified of households participating to the no-solicitations list . . .

   political campaigners and non-profit and charitable canvassers . . . are more likely to go to the

   homes of Wayne residents who have specifically voiced their opposition to these visits by

   signing up for the non-solicitations list.” Wayne Tp., 310 F. Supp. 2d at 697. “In light of the[se]

   extensive exemptions, it is difficult to determine how this ordinance substantially furthers the

   interest of ensuring privacy, avoiding crime or otherwise protecting town residents from

   annoyance.” Town of Hempstead, 601 F. Supp. at 1071; Educ. Media Co. at Virginia Tech, Inc.

   v. Swecker, 602 F.3d 583, 589 (4th Cir. 2010) (holding that the requisite evidentiary “link”

   between the challenged commercial regulation and problem ostensibly being solved “is

   insufficient if it is irrational [or] contrary to specific data”).

             There is one final reason the Curfew fails this third prong of Central Hudson: the Town

   has offered no evidence of why or how the daylight 7:00p.m. Curfew “materially” solves the

   alleged “problem” of commercial solicitors knocking on the doors of unwilling listeners as

   112
         Joint Stipulation as to Facts ¶178.

   APTIVE ENVIRONMENTAL, LLC’S MOTION FOR SUMMARY JUDGMENT                                   PAGE 36
Case 1:17-cv-01545-MSK-MJW Document 93 Filed 01/11/18 USDC Colorado Page 40 of 53
 Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 51 of 78 PageID #: 359




   opposed to – for instance – a nighttime curfew beginning at dusk. The Town “has no tangible

   evidence that demonstrates solicitation occurring before [7]:00p.m. is more invasive than

   solicitation occurring after [7]:00p.m.” City of Bloomington, 142 F. Supp. 3d at 834. And,

   “although it is true that as the evening proceeds toward bedtime, a doorbell ring becomes more

   invasive, the [Town] provides no evidence that [7]pm is when privacy interests need to be

   protected.”    Id. To the contrary, as in City of Englewood, Castle Rock residents “appear

   generally averse to door-to-door advocacy, at any time of the day.”113 671 F.3d at 573. This

   reality, too, is fatal to the Town’s claims that the 7:00p.m. Curfew “materially” protects the

   privacy of residents who wish to avoid solicitation. See City of Englewood, 671 F.3d at 573

   (affirming the district court’s ruling that “Englewood’s interest in protecting the privacy rights of

   its citizens [does not] support the [6:00p.m.] curfew.”); City of Kenosha, 767 F.2d at 1257

   (invalidating an 8:00p.m. curfew where the city failed to demonstrate “why privacy must be

   specially protected—by the [curfew]—at 8:00p.m., even though trespassing laws, signs and

   door-slamming are sufficient at 7:45p.m.”).

                   b. There is not (and never has been) a “serious problem” in the Town with
                      permitted commercial solicitors committing crimes after 7:00p.m.

           As noted previously, to carry its burden under Central Hudson, “it is incumbent upon [the

   Town]” to put on actual evidence “establishing that their time restrictions prevent crime.” Vill.

   of Olympia Fields, 511 F. Supp. at 106. “[C]onclusory assertion[s] by an interested party,

   particularly when unsupported by any statistics or firsthand knowledge of any actual crimes”

   won’t do. City of Watseka v. Illinois Pub. Action Council, 796 F.2d 1547, 1556 (7th Cir. 1986),

   aff'd, 479 U.S. 1048, 107 S. Ct. 919, 93 L. Ed. 2d 972 (1987). Instead, the Town must “establish


   113
       Joint Stipulation as to Facts ¶112. Seven of the cities witnesses each testified they do not want
   solicitors visiting their property “at any hour.”

   APTIVE ENVIRONMENTAL, LLC’S MOTION FOR SUMMARY JUDGMENT                                            PAGE 37
Case 1:17-cv-01545-MSK-MJW Document 93 Filed 01/11/18 USDC Colorado Page 41 of 53
 Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 52 of 78 PageID #: 360




   a factual basis” for the assertion that “a problem with criminal [commercial] solicitors existed in

   the past.” Town of Harrison, 150 F. Supp. 3d at 274. And it must present actual “evidence of the

   preventive effect of [the] curfew on crimes by door-to-door [commercial] canvassers.” City of

   Englewood, 671 F.3d at 574. Absent such an evidentiary showing, the Curfew cannot stand.

   Town of Yorktown, 58 F. Supp. 3d at 909 (invalidating a 9:00p.m. curfew where the town had

   submitted several “affidavits” discussing “the possibility of crime” but that did not reference any

   “specific events, evidence, or statistics” that would “establish an increase in the crime rate due to

   door-to-door solicitation”).

          The Supreme Court’s decision in Edenfield is instructive in this regard.           That case

   involved Florida’s ban on “personal solicitation” of potential clients by accountants. Florida

   asserted that that the ban “directly and materially” protected these potential clients from “fraud.”

   Edenfield, 507 U.S. at 770. Florida argued that this “prophylactic rule” was necessary since

   personal solicitation “most often occurs in private offices and is difficult to regulate or monitor.”

   Id. at 773. But Florida provided “no studies that suggest personal solicitation of prospective

   business clients by CPA’s creates the dangers of fraud.” Id. at 771. Nor did it provide “any

   anecdotal evidence, either from Florida or another State, that validates the Board's suppositions.”

   Id. Instead, “[t]he only suggestion that a ban on solicitation might help prevent fraud” was is the

   affidavit of Louis Dooner, the former chairman of the board that adopted the restriction, which

   “contains nothing more than a series of conclusory statements that add little if anything to the

   Board's original statement of its justifications.” Id. Concluding that Florida had thus failed to

   show that the restriction addressed what was “in fact a serious problem and that the preventative

   measure it proposes will contribute in a material way to solving that problem,” the Supreme

   Court invalidated the personal solicitation ban. Id. at 776.


   APTIVE ENVIRONMENTAL, LLC’S MOTION FOR SUMMARY JUDGMENT                                    PAGE 38
Case 1:17-cv-01545-MSK-MJW Document 93 Filed 01/11/18 USDC Colorado Page 42 of 53
 Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 53 of 78 PageID #: 361




           The Tenth Circuit’s recent decision in Pleasant Grove City is also instructive. Pleasant

   Grove City, 414 F.3d at 1227. There, a company selling Kirby vacuum cleaners door-to-door

   challenged Pleasant Grove, Utah’s requirement that commercial solicitors provide their

   fingerprints and put up a bond as part of the licensing and registration process. Id. There, like

   here, the city argued that these requirements “directly and materially” protected its residents

   against crime, supporting that contention with conclusory testimony from the city’s chief of

   police and the councilmember that was the author of the ordinance that the requirements

   “deterred solicitors from committing crime.” Id. But the data actually showed that the amount

   of crime committed by for-profit solicitors in Pleasant Grove was “minimal.” Id. And what

   crime there was involved “those posing as solicitors who did not apply for a license” and provide

   their fingerprints. Id. at 1234-35. Further, other than the conclusory assertions of its interested

   witnesses, the city put on no evidence that the requirement “had any [actual] impact on crime

   committed by [for-profit] solicitors.” Id. at 1235. Given the absence of such actual evidence, the

   10th Circuit observed that the conclusory testimony of the city’s witnesses about the alleged

   “deterrent” effect of the restriction on for-profit solicitors was mere “speculation” and

   “conjecture.” Id. Accordingly, the court concluded that the city had “failed to show that its

   restriction will in fact alleviate [the alleged harms] to a material degree” and invalidated the

   restrictions.

           The Town faces the same evidentiary burden with respect to the Curfew. Moreover, it is

   not enough for Castle Rock merely to put on evidence that a curfew generally “prevents crime;”

   it must demonstrate why its 7:00p.m. for-profit solicitor Curfew in particular does. Otherwise,

   its “defense of its ordinance . . . would, if accepted, justify almost any arbitrary time limitation

   on door-to-door solicitation short of a total ban.” Connecticut Citizens Action Group (CCAG) v.


   APTIVE ENVIRONMENTAL, LLC’S MOTION FOR SUMMARY JUDGMENT                                   PAGE 39
Case 1:17-cv-01545-MSK-MJW Document 93 Filed 01/11/18 USDC Colorado Page 43 of 53
 Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 54 of 78 PageID #: 362




   Town of Southington, 508 F. Supp. 43, 45 (D. Conn. 1980). Put differently, Castle Rock must

   show why “privacy [and safety] must be specially protected—by the [Curfew]—at [7]:00 p.m.,

   even though trespassing laws, signs and door-slamming are sufficient at [6]:45 p.m.” Wisconsin

   Action Coal. v. City of Kenosha, 767 F.2d 1248, 1257 (7th Cir. 1985).

            What would such evidence consist of here? As other courts have observed, it would be

   evidence linking the material advancement of privacy protection and crime prevention to the

   specific time (7:00p.m.) and scope (only applies to for-profit solicitors) of the challenged

   Curfew itself. Thus, at minimum, it would involve evidence establishing the following three

   facts:

            First, that “a problem with [for-profit] criminal-solicitors [committing crimes after

   7:00p.m.] existed in the past” or exists in the present.114

            Second, that for-profit solicitors commit crimes at higher rates between 7 pm and dusk

   than other times of the day.115

            Finally, that the 7:00p.m. Curfew has had a measurable impact on crime rates in Castle

   Rock.116


   114
       Town of Harrison, 150 F. Supp. 3d at 274; see also City of Mercer Island, 2015 WL 540182, at *6 (enjoining a
   curfew where the city “offer[ed] no evidence of criminality by canvassers or solicitors with the exception of one
   incident in the last ten years”); Town of Yorktown, 58 F. Supp. 3d at 909 (“Without any substantive evidence
   establishing an increase in the crime rate due to door-to-door solicitation, the Town fails to show how canvassing
   after [the curfew] poses any greater threat to its citizens than any other person who may come to a resident's door
   after [the curfew].”); City of Englewood, 671 F.3d at 573–74 (6th Cir. 2012) (invalidating a curfew where “the city
   offered no evidence of criminality by solicitors in Englewood.”)
   115
       See, e.g., City of Watseka, 796 F.2d at 1555–56 (invalidating a 6pm curfew where the city “failed to in any way
   link the evidence on nighttime crime to [daylight] solicitation”); City of Dearborn, 696 F. Supp. at 274 (enjoining a
   7:00p.m. curfew where there was no evidence that preventing solicitation after 7:00p.m. “will significantly increase
   the incidence of burglary or other evening crime.”); Vill. of Olympia Fields, 511 F. Supp. at 106–07 (invalidating a
   sunset curfew where “defendants have not shown, and the Court doubts, that many of those types of crimes most
   commonly associated with door-to-door solicitation, e. g., consumer fraud, are more commonly committed after
   sunset.”)
   116
       See, e.g., City of Englewood, 671 F.3d at 573–74 (invalidating a curfew where the city failed to “present evidence
   of the preventive effect of curfews on crimes by door-to-door canvassers.”); City of Watseka, 796 F.2d at 1555–56
   (invalidating an ordinance where the city failed to offer any evidence showing that its “crime rate went down during

   APTIVE ENVIRONMENTAL, LLC’S MOTION FOR SUMMARY JUDGMENT                                                    PAGE 40
Case 1:17-cv-01545-MSK-MJW Document 93 Filed 01/11/18 USDC Colorado Page 44 of 53
 Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 55 of 78 PageID #: 363




            Here, the undisputed evidence show that none of these three facts are true.

            First, it is undisputed that the Town has never had a problem with commercial solicitors

   committing crimes, after 7pm, or at any other time of the day. Indeed, in the entire history of

   Castle Rock of the Town of Castle Rock, only one for-profit solicitor has ever been charged with

   a crime.117 And the Town’s Chief of Police testified as its corporate representative that “he could

   not point to a single time in Castle Rock, before or after the passage of the [Curfew], that any

   for-profit, registered commercial solicitor was accused, charged, or convicted of a crime related

   to property.”118 Similarly, the Town can point to only two complaints, ever, received by the

   Town – which currently has a population of 58,000 people – about for-profit solicitors, and

   neither of these complaints took place after 7:00 p.m.

            Second, it is undisputed that for-profit solicitors in Castle Rock do not commit crimes at

   higher rates between 7pm and dusk than at other times of the day. For one thing, as noted above,

   for-profit solicitors almost never commit any crimes at all in Castle Rock.119 And, in any event,

   Chief Cauley conceded that a person generally is “probably not more likely to commit a crime

   arising out of door-to-door solicitation after 7:00 p.m. than before 7:00 p.m.” 120 Indeed, Chief

   Cauley admitted that most residential burglaries happen during the daytime hours because less

   people are home. 121




   the three years the [curfew] was in effect”); City of Mercer Island, 2015 WL 540182, at *6 (W.D. Wash. Feb. 10,
   2015) (enjoining a curfew where the city “offer[ed] no evidence of criminality by canvassers or solicitors [nor] . . .
   present[ed] evidence of the preventive effect of curfews on crimes by door-to-door canvassers.”); Town of
   Hempstead, 601 F. Supp. at 1071(invalidating a 7:00p.m. curfew where the town failed to provide evidence
   “showing of a crime wave” pre-dating the curfew” or of any positive effect on diminishing crime which the [curfew]
   has had”)
   117
       Parties’ Stipulated Facts at ¶ 160.
   118
       Parties’ Stipulated Facts at ¶ 125.
   119
       Parties’ Stipulated Facts at ¶ 160.
   120
       Parties’ Stipulated Facts at ¶ 124.
   121
       Parties’ Stipulated Facts at ¶ 131.

   APTIVE ENVIRONMENTAL, LLC’S MOTION FOR SUMMARY JUDGMENT                                                    PAGE 41
Case 1:17-cv-01545-MSK-MJW Document 93 Filed 01/11/18 USDC Colorado Page 45 of 53
 Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 56 of 78 PageID #: 364




            Finally, it is undisputed that the Curfew has not had a measurable impact on crime rates

   in Castle Rock. As noted above, Castle Rock has only once in its entire history charged a for-

   profit solicitor with a crime.122 When the Town passed the Curfew in 2008, it was not because of

   concerns about crime, anyway. Indeed, the Town’s corporate representative has testified that

   prior to passage of the 2008 Ordinance, the Town Council did not even discuss or analyze

   solicitation-related crime in Castle Rock or crime committed by commercial solicitors in Castle

   Rock, including crime committed by commercial solicitors in Castle Rock after 7:00 p.m.123 It is

   thus no surprise that Chief Cauley, as Town’s corporate representative, conceded that moving the

   Town’s 7:00 p.m. solicitation curfew from 7:00 p.m. to dusk “would not materially hamper the

   Castle Rock Police Department’s ability to protect its residents from crime.”124 This admission –

   by the Town’s chief law enforcement officer – that abolishing the Curfew wouldn’t materially

   affect crime in Castle Rock is fatal to the constitutionality of the Curfew under Central Hudson’s

   “material advancement” prong.

            The Town’s Curfew fails this prong for one additional reason: the irrationality of the

   Town’s overall regulatory scheme. As noted above, large categories of persons engaging in

   solicitation activities are exempt from the Curfew and the Town’s robust registration process and

   background check requirements.125 As the Supreme Court noted in Stratton, these exceptions

   deal a fatal blow to the efficacy of the Curfew in deterring crime, since it “seems unlikely that

   the absence of a permit would preclude criminals from knocking on doors and engaging in

   conversations covered by the ordinance.” Stratton, 536 U.S. at 169.         “In other words, an

   individual who was intent on perpetrating a crime or fraud against a [Town] resident is unlikely

   122
       Parties’ Stipulated Facts at ¶ 160.
   123
       Joint Stipulation as to Facts at ¶ 80.
   124
       Parties’ Stipulated Facts at ¶ 126. Dep. of Jack Cauley at 161:14-25
   125
       Stip. Ex. 1, CR000240-53.

   APTIVE ENVIRONMENTAL, LLC’S MOTION FOR SUMMARY JUDGMENT                                  PAGE 42
Case 1:17-cv-01545-MSK-MJW Document 93 Filed 01/11/18 USDC Colorado Page 46 of 53
 Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 57 of 78 PageID #: 365




   to be deterred by the [Curfew].” Wayne Tp., 310 F. Supp. 2d at 697. Someone seeking to

   commit a crime after 7:00p.m. “has options besides posing as a [commercial] solicitor” that is

   subject to the Curfew and registration/background check process. City of Watseka, 796 F.2d at

   1555–56. “Common ones, for example, are the pretense of looking for someone at the wrong

   address, the need for emergency use of the telephone, or a claim that entrance is needed to check

   for gas leaks, and so forth.” Id. Or – perhaps most likely – such a person would pose as a non-

   profit canvasser exempt from the Curfew and the registration requirements. “Unfortunately, for

   the devious there is no shortage of opportunities.” Id. Given the broad categories of persons

   exempt from Curfew and registration requirements, such opportunities “for the devious” are

   particularly plentiful in Castle Rock.

                  4.       The Curfew Is Not Narrowly Tailored

          As the Tenth Circuit held in Pleasant Grove City, “a [commercial solicitation] regulation

   is unconstitutional if the governmental issue would be served as well by a more limited

   restriction on commercial speech.” 414 F.3d at 1231-32. The problem for the Town here is that

   – as the Supreme Court observed in Stratton, “it seems clear that [the “opt-out” provisions] of

   the [Town’s] ordinance, which provides for the posting of “No Solicitation” signs and which is

   not challenged in this case, coupled with the resident's unquestioned right to refuse to engage in

   conversation with unwelcome visitors, provides ample protection for the unwilling listener.” 536

   U.S. 150, 168 (2002).

          And the Supreme Court’s holding in Stratton is by no means confined to non-commercial

   speech cases. Indeed, in Pleasant Grove City, the Tenth Circuit quoted and applied precisely this

   language from Stratton to invalidate the commercial solicitation regulations at issue there.

   Pleasant Grove City, 414 F.3d at 1234. There, like here, the city argued that the regulation was


   APTIVE ENVIRONMENTAL, LLC’S MOTION FOR SUMMARY JUDGMENT                                  PAGE 43
Case 1:17-cv-01545-MSK-MJW Document 93 Filed 01/11/18 USDC Colorado Page 47 of 53
 Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 58 of 78 PageID #: 366




   necessary to protect the privacy of its residents and prevent crime. Id. There, like here, the

   city’s existing solicitation regulations “enforce[d] compliance with posted “No Soliciting” signs,

   and require[d] proof of age, address, and identification, two photographs, and a background

   check of all [commercial solicitor] applicants.” Id. The court held because these two options

   would “assure adequately citizens' privacy and provide law enforcement with the means of

   identifying potential criminals and deterring crime,” the city goals could be “served as well by

   more limited restriction[s] on commercial speech.” Id.        Accordingly, the court held that the

   commercial speech regulation was unconstitutional. Id.

          The 9th Circuit applied the same test in Project 80’s to invalidate a city’s outright ban on

   commercial solicitation. 942 F.2d at 638. There, like here, the city argued that its ban protected

   the privacy of residents who wished to avoid commercial solicitation and deterred crime. Id.

   But the court concluded that both of these goals could be advanced “through less restrictive

   means.” Id. Specifically, the court held that “[p]rivacy is easily served by prohibiting solicitation

   at households that have posted a sign or listed themselves in a registry.” Id. And “crime can be

   regulated by licensing, registration, and normal enforcement.”        Id.   Accordingly, the court

   invalidated the commercial solicitation ban, “conclude[ing], as did the Supreme Court in Fox,

   that restrictions which disregard far less restrictive and more precise means are not narrowly

   tailored.” Id.

          Federal courts regularly invalidate solicitation curfews for the very same reason,

   concluding that “opt-out” provisions, reasonable registration requirements, and enforcement of

   existing penal laws constitute “less restrictive alternatives that will satisfactorily accomplish the

   same objectives” of preserving residents’ privacy and protecting them from crime. City of

   Frontenac, 714 F.2d, 818; see also City of Watseka, 796 F.2d at 1556–57 (“The 5 p.m. [curfew]


   APTIVE ENVIRONMENTAL, LLC’S MOTION FOR SUMMARY JUDGMENT                                    PAGE 44
Case 1:17-cv-01545-MSK-MJW Document 93 Filed 01/11/18 USDC Colorado Page 48 of 53
 Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 59 of 78 PageID #: 367




   fails to pass constitutional muster, in light of the less restrictive alternatives Watseka has

   available to it, many of which Watseka has in fact already incorporated into the ordinance.”);

   Olympia Fields, 511 F. Supp. at 107 (“To the extent defendants wish to prevent the commission

   of those categories of crimes more frequently committed at night by persons posing as door-to-

   door solicitors, defendants can employ an array of legislative weapons which are much less

   intrusive of plaintiffs' and their residents' First Amendment rights than a blanket ban on

   solicitation after sunset or some earlier hour. For example, defendants could enact appropriate

   registration and identification procedures.”)126

            Here, the Town existing ordinance has “opt-out” provision and a rigorous registration and

   background check requirement to which all commercial solicitors must submit. “These less

   restrictive alternatives show the Town can effectively combat the interest of protecting their


   126
      At least ten other federal courts have invalidated curfews on the same grounds. See, e.g., City of Mentor-On-The-
   Lake, 272 F. Supp. 2d at 685 (“[E]ach resident has an unqualified right to exclude solicitors from their property by
   posting a no solicitation sign. . . .These methods are much less restrictive means of preventing unwarranted and
   unwanted intrusions into the privacy of their home life.”); Edison Tp., 797 F.2d at 1252 (“Municipalities seeking to
   protect the privacy rights of their residents who strongly object to solicitation at any time may enact ordinances that
   require canvassers to observe the individual resident's signs indicating that solicitors are not welcome.”); City of
   Mercer Island, 2015 WL 540182, at *8 (invalidating a curfew where “the ordinance allows residents to avoid being
   inconvenienced by door-to-door canvassers at dinnertime by simply posting a “No Soliciting” sign on their
   property.”); City of Kenosha, 767 F.2d at 1257 (“The City might enforce its trespass laws against solicitors who
   enter or remain on private property after the owner has indicated the solicitor is not welcome. Any resident wishing
   to avoid solicitation could post a sign to that effect.”); Wayne Tp., 310 F. Supp. 2d at 696 (“However, the No–
   Solicitation List Ordinance, which allows Wayne residents to place their address on the do-not-solicit list, provides
   an adequate means to address the privacy problem.”); City of Dearborn, 696 F. Supp. at 275 (“Other, less restrictive
   means will adequately protect Dearborn's interest in crime prevention and tranquility. [For instance,] homeowners
   can protect their tranquility through the use of a simple and inexpensive “No Solicitors” sign.”); Town of Rockland,
   610 F. Supp. at 690 (“[T]he defendants' public annoyance justification will not support a first amendment challenge
   when the defendants have an ample supply of legislative weapons which are much less intrusive of plaintiffs and
   their residents' first amendment rights than a blanket ban on solicitation after sunset.”); Town of Southington, 508 F.
   Supp. at 46 (rejecting the Town’s argument that an 8:30p.m. protected residents privacy since towns could protect
   their citizens from annoyance by punishing “those who call at a home in defiance of the previously expressed will of
   the occupant.”); Town of Hempstead, 601 F. Supp. at 1071 (“[P]reventing annoyance and ensuring the privacy of
   Hempstead residents can be accomplished by means that are less intrusive on constitutional freedoms. The town's
   trespassing laws are a starting point . . . [and] the resident can foreclose all soliciting by a sign at the door which so
   states.”); City of Frontenac, 714 F.2d at 819 (“Frontenac may not, in the interest of achieving its legitimate
   objectives, broadly prohibit the plaintiffs' activities when less restrictive alternatives will satisfactorily accomplish
   the same objectives.”)


   APTIVE ENVIRONMENTAL, LLC’S MOTION FOR SUMMARY JUDGMENT                                                        PAGE 45
Case 1:17-cv-01545-MSK-MJW Document 93 Filed 01/11/18 USDC Colorado Page 49 of 53
 Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 60 of 78 PageID #: 368




   residents' privacy [and deterring crime] without a broad prohibition on [soliciting] after

   7:00p.m.” Town of Yorktown, Ind., 58 F. Supp. 3d at 908. And the Town “may not, in the

   interest of achieving its legitimate objectives, broadly prohibit [solicitors’] activities [with a

   curfew] when less restrictive alternatives will satisfactorily accomplish the same objectives. City

   of Frontenac, 714 F.2d at 818. The Curfew is unconstitutional.

                    B.   The 7:00p.m. Curfew is An Unconstitutional Restriction on the Rights
                         of the Town’s Residents who Would Welcome Solicitors After
                         7:00p.m.

          The Curfew is not simply an affront to the protected speech rights of commercial

   solicitors who work in Castle Rock. The Curfew also substantially restricts the free speech rights

   of the many residents of Castle Rock who do not object to solicitation after 7:00p.m. The

   freedom of expression protected by the First Amendment encompasses the rights of both

   speakers and listeners. See Lorillard Tobacco Co. v. Reilly, 533 U.S. 525, 565 (2001) (“[A]

   speech regulation cannot unduly impinge on the speaker's ability to propose a commercial

   transaction and the adult listener's opportunity to obtain information about products.”); Virginia

   Board of Pharmacy v. Virginia Citizens Consumer Council, 425 US. 748, 756-57 (1976)

   (“Freedom of speech presupposes a willing speaker. But where a speaker exists . . . the

   protection afforded is to the communication, to its source and to its recipients both"). The

   Supreme Court has repeatedly recognized “a First Amendment right to ‘receive information and

   ideas,’” and that freedom of speech necessarily protects the right to receive.” Id.; see also In re

   Express—News Corp., 695 F.2d 807, 809 n. 2 (5th Cir. 1982) (observing that “[t]he public right

   to receive information has been repeatedly recognized and applied to a vast variety of

   information”).




   APTIVE ENVIRONMENTAL, LLC’S MOTION FOR SUMMARY JUDGMENT                                   PAGE 46
Case 1:17-cv-01545-MSK-MJW Document 93 Filed 01/11/18 USDC Colorado Page 50 of 53
 Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 61 of 78 PageID #: 369




          The right to receive speech applies to commercial speech-including door-to-door

   commercial solicitation. See, e.g., Project 80's Inc., 942 F.2d at 639 (right to receive door-to-

   door commercial solicitation); Lorillard Tobacco, 533 U.S. at 564 (2001) (right of adult tobacco

   consumers to receive advertising about tobacco products); Virginia Board of Pharmacy, 425

   U.S. at 757 (right to receive advertising about prescription drug prices); Linmark Associates, Inc.

   v. Township of Willingboro, 431 U.S. 85, 96-97 (1977) (right to receive information about

   property for sale through “For Sale” or “Sold” signs on residential property); Carey v.

   Population Servs., Int’l, 431 U.S. 678, 700 (1977) (right to receive advertising about

   contraceptives); Bates v. State Bar of Arizona, 433 U.S. 350, 384 (1977) (right to receive

   information about availability and tem1s of legal services). As the Supreme Court reasoned,

   “[i]f there is a right to advertise, there is a reciprocal right to receive the advertising.” Virginia

   Board of Pharmacy, 425 U.S. at 757. Accordingly, the Court has held that listeners suffer a

   cognizable First Amendment injury when the government restricts speech for which they were

   the intended audience. See Id. at 756-57.

          The Curfew is an unconstitutional regulation of Castle Rock residents' right to receive

   door-to-door commercial solicitation. The Ordinance allows residents who do not wish to

   receive door-to-door solicitation to avoid it altogether by posting a “No Soliciting” sign, or by

   registering with the Town’s “no knock” list. But by restricting solicitation of residents who have

   elected not to post such signs, or who have elected not to register with the “no knock” list, the

   Town is violating the First Amendment rights of these residents to receive Aptive’s (and other

   affected solicitors’) speech. As evidenced by the hundreds of residents in the Denver area who




   APTIVE ENVIRONMENTAL, LLC’S MOTION FOR SUMMARY JUDGMENT                                     PAGE 47
Case 1:17-cv-01545-MSK-MJW Document 93 Filed 01/11/18 USDC Colorado Page 51 of 53
 Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 62 of 78 PageID #: 370




   just this past year welcomed Aptive into their homes and purchased its services after 7:00p.m.,

   there are many residents in the Town who would, in fact, welcome door-to-door solicitors.127

            Yet, with the Curfew in effect, the only way these willing Castle Rock residents would be

   allowed to meet with solicitors is if they contact solicitors directly and affirmatively schedule

   their own appointment.128 The Town, however, cannot burden would-be listeners of speech by

   forcing them to affirmatively “opt-in,” particularly where an “opt-out” option (a “No Soliciting”

   sign or registration with the “no knock” list) is readily available. See, e.g., Bolger, 463 U.S. at 70

   n. 18 (rejecting government's argument that restriction on speech was valid because individuals

   could still request the restricted speech). As the Supreme Court made clear, “[w]e arc aware of

   no general principle that freedom of speech may be abridged when the speaker's listeners could

   come by his message by some other means, such as seeking him out and asking him what it is.

   Nor have we recognized any such limitation on the independent tight of the listener to receive the

   information sought to be communicated.” Virginia Board of Pharmacy, 425 U.S at 757 n. 15.

            In Project 80's, the Ninth Circuit expressly rejected just such an opt-in scheme – persons

   that wanted to receive uninvited door-to-door solicitors had to post a “Solicitors Welcome” sign

   – holding that “[t]he government's imposition of affirmative obligations on the residents’ first

   amendment rights to receive speech is not permissible.” Project 80's Inc., 942 F.2d at 639. The

   same holding applies here. The Town cannot impose an affirmative “opt-in” burden on its

   residents’ right to receive door-to-door commercial speech. Yet this is precisely what the

   Curfew does. As the Seventh Circuit recognized in City of Watseka, solicitation curfews amount



   127
      Stip. Ex. 2, AE00096
   128
      Stip. Ex. 1, CR000240-53 § 5.04.080(C) (“It shall he an affirmative defense to any violation of this Chapter that
   the solicitor has an express invitation from the resident or occupant of a dwelling allowing him or her to enter upon
   any posted property.”).

   APTIVE ENVIRONMENTAL, LLC’S MOTION FOR SUMMARY JUDGMENT                                                   PAGE 48
Case 1:17-cv-01545-MSK-MJW Document 93 Filed 01/11/18 USDC Colorado Page 52 of 53
 Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 63 of 78 PageID #: 371




   to little more than “attempts by [a city] to substitute its judgement for that of its citizens.” City of

   Watseka, 796 F.2d at 1556.

           For all these reasons, the Town’s Curfew is facially unconstitutional because it violates

   Castle Rock’s residents’ right to receive door-to-door commercial solicitation after 7:00p.m.



                                      IV.        CONCLUSION

           For the foregoing reasons, this Court should grant Aptive’s motion, invalidate the Curfew

   as unconstitutional, enjoin its further enforcement, and aware Aptive its attorney fees as a

   prevailing party in this action.




   APTIVE ENVIRONMENTAL, LLC’S MOTION FOR SUMMARY JUDGMENT                                       PAGE 49
Case 1:17-cv-01545-MSK-MJW Document 93 Filed 01/11/18 USDC Colorado Page 53 of 53
 Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 64 of 78 PageID #: 372




   Dated: January 11, 2018                           Respectfully submitted,


                                                     /s/ Jonathan D. Kelley
                                                     Jonathan D. Kelley
                                                     Texas Bar No. 24090202
                                                     jkelly@lynnllp.com
                                                     Jeremy A. Fielding
                                                     Texas Bar No. 24040895
                                                     jfielding@lynnllp.com
                                                     ,LYNN PINKER COX & HURST, LLP
                                                     2100 Ross Avenue, Suite 2700
                                                     Dallas, Texas 75201
                                                     214-981-3800 - Telephone
                                                     214-981-3839 – Facsimile

                                                     Steven J. Perfrement
                                                     Colorado Bar No. 27442
                                                     steven.perfrement@bryancave.com
                                                     Bryan Cave
                                                     1700 Lincoln Street, Suite 4100
                                                     Denver, Colorado 80203

                                                     ATTORNEYS FOR PLAINTIFF
                                                     APTIVE ENVIRONMENTAL, LLC

                                      CERTIFICATE OF SERVICE
          I hereby certify that a true and correct copy of APTIVE ENVIRONMENTAL LLC’S
   MOTION FOR SUMMARY JUDGMENT was served electronically filed with the Clerk of the
   Court using CM/ECF system, which will send notification of such filing to the following email
   addresses on January 10, 2018 :

          Brian James Connolly
          bconnolly@ottenjohnson.com
          J. Thomas Macdonald
          mac@ottenjohnson.com
          OTTEN JOHNSON ROBINSON NEFF & RAGONETTI, P.C.
          950 Seventeenth Street, Suite 1600
          Denver, Colorado 80202

          ATTORNEYS FOR DEFENDANT
          TOWN OF CASTLE ROCK, COLORADO

                                                     /s/ Jonathan D Kelley
                                                     Jonathan D. Kelley


   APTIVE ENVIRONMENTAL, LLC’S MOTION FOR SUMMARY JUDGMENT                             PAGE 50
Case 1:17-cv-01545-MSK-MJW Document 101 Filed 01/29/18 USDC Colorado Page 1 of 14
 Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 65 of 78 PageID #: 373



                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLORADO

   Civil Action Number: 1:17-cv-001545-MSK-MJW

   APTIVE ENVIRONMENTAL, LLC,

           Plaintiff,

   v.

   TOWN OF CASTLE ROCK, COLORADO,

           Defendant.


                         APTIVE ENVIRONMENTAL, LLC’S REPLY IN
                     SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT



           Plaintiff Aptive Environmental, LLC (“Aptive”) files this Reply in Support of its Motion for

   Summary Judgment, and states as follows:1

                                                INTRODUCTION

           In its Motion, Aptive cites to literally dozens of cases in which courts invalidated solicitation

   regulations – including seventeen separate daylight curfews –because the town failed to carry its

   evidentiary burden, failed to demonstrate the restriction was narrowly tailored, or – in most cases –

   for both reasons. In its Response, the Town insists the Court ignore each of these decisions –

   which, of course, it must if the Town is to prevail. The Town premises this assertion on the

   argument that each of these cases involved regulation of non-commercial solicitation and that the

   “rigorous evidentiary burden” applied under the time, place, manner test in these non-commercial

   cases “has been rejected in the context of commercial speech cases.”2 As the centerpiece of its



      1 Aptive also incorporates herein all arguments made and evidence cited in its Brief in Support of its Motion for

   Summary Judgment [Doc. 93].
      2 Def.’s Resp. to Pl.’s Mot. for Summ. J. 8 [Doc. 96].



                                                              1
Case 1:17-cv-01545-MSK-MJW Document 101 Filed 01/29/18 USDC Colorado Page 2 of 14
 Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 66 of 78 PageID #: 374



   argument, the Town cites to the Supreme Court’s decision in Stratton, whose holding (the Town

   claims) expressly applies only to non-commercial solicitation regulations.

           The Town is wrong. At least as applied to the Town’s evidentiary burden and a court’s

   narrow tailoring analysis under Central Hudson, the non-commercial/commercial nature of the

   restriction is a distinction without a difference. Indeed, as the Supreme Court expressly observed in

   Fox — also a commercial speech case – the time, place and manner test applied to non-commercial

   speech restrictions is “materially similar” to the Central Hudson test. And nowhere is this point made

   more clearly than by the Tenth Circuit in Pleasant Grove. In that case involving a challenge to a

   restriction on commercial solicitation, the Tenth Circuit explicitly applied the Supreme Court’s

   holding in Stratton, both to analyze whether the town carried its evidentiary burden under Central

   Hudson and to determine whether the commercial restriction was “narrowly-tailored.” Concluding

   that Pleasant Grove had “not met its burden” set forth in Stratton and that the town’s licensing

   scheme coupled with the enforcement of its “no-solicitation” ordinance would “assure adequately”

   residents’ privacy and safety, the Tenth Circuit invalidated the commercial speech restriction.

   Pleasant Grove controls here and requires this Court to reach the same conclusions.

                                                 ARGUMENT

       A. As the Tenth Circuit Expressly Held In Pleasant Grove, the Supreme Court’s holding
          in Stratton Applies with Equal Force to Regulations of Commercial Solicitation.

           In its Motion for Summary Judgment,3 Aptive pointed to the Supreme Court’s holding in

   Watchtower Bible & Trust Soc’y of N.Y., Inc. v. Vill. Of Stratton4 that “the posting of ‘No Solicitation’

   signs . . . coupled with the resident's unquestioned right to refuse to engage in conversation with

   unwelcome visitors, provides ample protection for the unwilling listener.”5 Concluding this meant


       3 Pl.’s Mot. for Summ. J. 31 [Doc. 93].
       4 536 U.S. 150 (2002).
       5 Id. at 168.



                                                        2
Case 1:17-cv-01545-MSK-MJW Document 101 Filed 01/29/18 USDC Colorado Page 3 of 14
 Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 67 of 78 PageID #: 375



   the solicitation restriction was not narrowly-tailored, the Supreme Court invalidated it. The Town’s

   only response to this dispositive holding is to claim that the Supreme Court explicitly limited

   Stratton’s holding to non-commercial solicitation regulations.6 The Tenth Circuit, however, directly

   rejected this same argument in Pleasant Grove, explicitly holding that Stratton does apply to

   commercial solicitation regulations.7 And did so under circumstances virtually identical to those

   here.

             There, Pleasant Grove’s council adopted an ordinance requiring commercial solicitors to be

   fingerprinted and post a bond as part of the licensing process – a far less onerous restriction than

   Castle Rock’s complete ban on all daylight commercial solicitation after 7 p.m. There, like here,

   Pleasant Grove argued that the restriction “directly advanced” the “city's legitimate interests in

   assuring peaceful use of private property and in protecting its citizens against crime.”8 And there,

   like the Town here, Pleasant Grove argued that Stratton’s holding didn’t apply because “Stratton

   involved religious speech, and the [Supreme] Court explicitly acknowledged [in Stratton] that the

   village's arguments might justify a regulation of commercial speech.”9

             Acknowledging both distinctions, the Tenth Circuit nevertheless concluded that “the

   [Supreme] Court's analysis persuades us that Pleasant Grove has not met its burden in this case.”

   Specifically, the Tenth Circuit held that Pleasant Grove had failed (like the Town has here) to

   produce evidence that “it faces real harms, which are materially palliated by the [restrictions].”10 In

   addition, the Tenth Circuit (again citing to Stratton) held that town’s enforcement of its “no-

   solicitation” sign ordinance coupled with its existing registration process would “assure adequately

   citizens' privacy and provide law enforcement with the means of identifying potential criminals and


      6 Def.’s Resp. to Pl.’s Mot. for Summ. J. 1-2 [Doc. 96].
      7 Pacific Frontier v. Pleasant Grove City, 414 F.3d 1221, 1233-34 (2005).
      8 Pleasant Grove, at 1233.
      9 Id. at 1234 (emphasis added).
      10   Pac. Frontier at 1235.

                                                                    3
Case 1:17-cv-01545-MSK-MJW Document 101 Filed 01/29/18 USDC Colorado Page 4 of 14
 Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 68 of 78 PageID #: 376



   deterring crime.”11 Accordingly, the Tenth Circuit concluded Pleasant Grove had not met its burden

   under Central Hudson and invalidated the commercial speech restriction.12

            The holding in Pleasant Grove is fatal to the Town’s case, and perfectly illustrative of the

   standard Aptive has articulated throughout its briefing. Indeed, it invalidates both of the Town’s

   arguments against Aptive’s articulation of the Central Hudson standard, each of which hinged entirely

   on an allegedly materially distinction between the evidentiary and legal standard applied to

   commercial versus non-commercial solicitation restrictions. 13 The Tenth Circuit could not have

   been more definite: the “clear lines drawn by the Court in Watchtower [Stratton]”14 apply in force to

   commercial speech cases. Indeed, far from “apparently ignor[ing]”15 the Stratton case’s application,

   the Tenth Circuit’s holding in Pleasant Grove necessitates the application of Stratton holding to this

   case.

       B. As the Supreme Court has observed, the Time Place Manner Test is “Materially
          Similar” to Central Hudson.

            In its Motion, Aptive cites to no less than seventeen federal courts that have invalidated

   solicitation curfews.16 The respective courts in each of these cases invalidated these curfews under a

   time, place, manner test17 because the town had failed to meet its burden of showing the curfew

   advanced a government interest, because the curfew was not narrowly tailored in light of less

   restrictive means available to the town, or – in many cases – for both reasons. Castle Rock’s only


       11 Id.
       12 Id.
       13 See, e.g., Def.’s Resp. 8 (arguing that “Aptive’s Motion makes two significant errors: (1) it wrongly equates the

   standard of review for commercial speech regulations under Central Hudson with the standard applied to noncommercial
   speech regulations, and (2) it argues in favor of a rigorous evidentiary burden that has been rejected in the context of
   commercial speech cases”).
       14 Resp. at 2.
       15 Id. at 18.
       16 Pl.’s Mot. 3-4.
       17 Under the time, place, manner, test, the government may impose reasonable, content-neutral restrictions on the

   time, place, or manner of protected speech, provided that such restrictions are narrowly tailored to serve a significant
   governmental interest, and leave open ample alternatives for communication. Thomas v. Chicago Park Dist., 534 U.S. 316
   & n. 3, 323 (2002).

                                                                4
Case 1:17-cv-01545-MSK-MJW Document 101 Filed 01/29/18 USDC Colorado Page 5 of 14
 Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 69 of 78 PageID #: 377



   response is to urge the Court to ignore all of these cases because they involved restrictions on

   noncommercial solicitation.18 But since both the time, place, manner and Central Hudson tests share

   common elements – advancement of an interest and narrow tailoring -- this is a distinction without

   significance.     This reality is precisely why the Supreme Court observed in Fox that the Central

   Hudson and time, place, manner tests are “substantially similar.”19 This, no doubt, is also why the

   Tenth Circuit applied Stratton’s holding to commercial solicitation regulations in Pleasant Grove.20 And

   why federal courts have invalidated solicitation restrictions using the time, place, manner test,21 while

   others have invalidated solicitation restrictions under Central Hudson’s commercial speech test.22

            With the failure of its sole basis for ignoring these other cases, the Town is left with no other

   argument why the holdings in these seventeen cases should not control. They should. And for the

   same reasons as each of these courts, this Court should invalidate the Curfew here.

       C. Aptive Does not Claim that Castle Rock’s Burden is Any Greater than what Central
          Hudson Requires.

            In its effort to dilute its evidentiary burden under Central Hudson, Castle Rock presents the

   Court with a false dichotomy, suggesting that the choice of burden is between the Town’s

   “reasonably believed” standard and an impossible one requiring the town to do such things as

   “maintain multiple decades worth of records” and perform complicated “empirical data analysis of

   crime.”23 But the Town’s parade of ostensible horribles is simply a red herring. The true standard

   is simply that articulated by the Supreme Court which – whether the Town likes it or not – requires

   the Town to put on “real evidence”24 that “demonstrate[s] that it is regulating speech in order to


        18 Def.’s Resp. 3 (noting that, of the 17 cases that have overturned curfews on door-to-door solicitation, “every one

   of these cases involved regulations of noncommercial speech”).
        19 Fox, 492 U.S. at 477.
        20 See § A, supra.
        21 See Watseka, 796 F.2d at 1552-58; Ohio Citizen Action 671 F.3d at 571-80; New Jersey Citizen Action, 797 F.2d at

   1254-62; Wisconsin Action Coal. 767 F.2d at 1251-59; ACORN, 714 F.2d at 816-20.
        22 See Project 80’s, 942 F. 2d at 637.
        23 Town Response at p. 10.
        24 Adolph Coors, 944 F.2d at 1550.



                                                                  5
Case 1:17-cv-01545-MSK-MJW Document 101 Filed 01/29/18 USDC Colorado Page 6 of 14
 Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 70 of 78 PageID #: 378



   address what is in fact a serious problem and that the preventative measure it proposes will

   contribute in a material way to solving that problem.”25

             The problem for the Town here is not that it lacks “multiple decades worth of data,” or an

   “empirical analysis of crime.” The problem is that the Town has offered no competent evidence

   that the Curfew addresses – let alone solves – a commercial solicitation privacy or crime problem.

   Instead, the Town’s “evidence” consists solely of the kind of self-serving, conclusory, conjectural

   and speculative testimony from interested witnesses that court after court – including the Tenth

   Circuit in Coors I and Coors II – found to constitute “no evidence” at all.26 Worse, that conjectural

   testimony is directly contradicted by record evidence to the contrary – including the testimony of its

   own Chief of Police that repealing the daytime Curfew would not “materially hamper” crime

   prevention efforts in the Town and the fact that its “no-soliciting” sign and “no-knock” list

   ordinance more than adequately protects the privacy of every resident of the Town who wishes to

   avoid commercial solicitation.

      D. There Are No Material Facts Disputed Between the Parties.

             Castle Rock complains that Aptive “mischaracterizes” the facts stipulated to between the

   Parties, while it, in contrast, simply “filed its Motion, which contained a short paragraph referring

   the Court to the Joint Stipulation as its statement of undisputed facts.27 As a reading of the Town’s

   own cross-motion demonstrates, this claim is untrue. The Town employed the same approach as

   Aptive, citing to the Joint Stipulation of Undisputed Facts, characterizing those undisputed facts as it

   wished. And though Aptive disputes the manner in which the Town has characterized those

   undisputed facts, it does not dispute those facts themselves.



      25   Edenfield, 507 U.S. at 776.
      26   Adolph Coors, 2 F.3d 357.
      27   Resp. at 4.

                                                        6
Case 1:17-cv-01545-MSK-MJW Document 101 Filed 01/29/18 USDC Colorado Page 7 of 14
 Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 71 of 78 PageID #: 379



            Nor does the Town. Though complaining about “mischaracterizations,” the Town does not

   identify any dispute regarding the undisputed facts that underlie the “mischaracterization” – let alone

   any material disputed facts that would preclude summary judgment. Nor could it, since the parties

   explicitly agreed that “the relevant facts of this case are as set forth in the Joint Stipulation of

   Facts.”28

       E. Aptive has Complied with Civ. Practice Standard 7.6.2 in All Material Respects.

            The Town is incorrect in alleging that Aptive has not complied with Civ. Practice Standard

   7.6.2. This standard provides that in a motion for summary judgment, a party must identify each

   element of a cause of action or affirmative defense and then identify the material, undisputed or

   admitted facts that prove the existence or absence of such element. Aptive’s Motion for Summary

   Judgment contains each of these required elements. What is more, the Town’s Motion for Summary

   Judgment is nearly identical in format to Aptive’s, but for the headings.

            In accordance with Standard 7.6.2(b), Aptive filed its Motion for Summary Judgment based

   on the Stipulated Facts agreed to and filed by the Parties. In accordance with Standard 7.6.2(c), on

   the first page of its Motion for Summary Judgment,29 Aptive states that the Town of Castle Rock

   bears the burden of meeting each element of the Central Hudson test.30 The Motion also lists each

   element of the Central Hudson test that the Town is required to prove,31 detailing that these elements

   include (1) that “the state’s interests in proscribing [the Curfew] are substantial;” 32 (2) that “the



       28   Id.
       29   Pl.’s Mot. 1 (noting that “the state bears the burden” and that “the Town [must] prove that the Curfew” meets
   each prong of the Central Hudson test).
         30 Edenfield v. Fane, 507 U.S. 761, 768 (1993) (describing the three elements of Central Hudson and holding that “it is

   well established that the party seeking to uphold a restriction on commercial speech carries the burden of justifying it.”).
         31 See Pl.’s Mot. 25 (listing and describing each element of the Central Hudson test: “As a threshold matter, a court

   first asks whether commercial speech concerns unlawful activity or is misleading. Assuming the speech concerns lawful
   activity and is not misleading, the Town must prove that that (1) the state’s interests in proscribing the Curfew are
   substantial, (2) the Curfew advances these interests in a direct and materially way, and (3) the Curfew is narrowly tailored
   i.e. not more extensive than necessary to serve those interests”) (internal citations omitted).
         32 Edenfield, at 768.



                                                                   7
Case 1:17-cv-01545-MSK-MJW Document 101 Filed 01/29/18 USDC Colorado Page 8 of 14
 Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 72 of 78 PageID #: 380



   [Curfew] advances these interests in a direct and material way;”33 and (3) that the Curfew is “not

   more extensive than necessary to serve [those] interest[s].”34 The Motion next engages in a thorough

   analysis of each element, and includes numerous citations to undisputed facts that support each

   element of the test. 35 Indeed, just as the Town does in its own Motion, Aptive engages in a

   discussion of the Central Hudson elements and cites to the stipulated facts for support throughout.36

   For these reasons, Aptive believes that its Motion complies in all material respects with the standard

   as set forth in Civil Practice Standard 7.6.2.

            Aptive’s Response to the Town’s Motion for Summary Judgment likewise complies in all

   material respects with this standard. Indeed, in its Response, Aptive makes clear that it “disputes the

   movant’s statement of the burden of proof,”37 then, because there are no disputed material facts

   between the Parties, Aptive argues that the Town lacks sufficient proof for two of the Central Hudson

   elements.38

            Notwithstanding the fact that Aptive believes it has complied in all material respects with

   Standard 7.6.2, Aptive includes below the only material facts that substantively impact the Court’s

   decision under each element of the Central Hudson test:

                           i. First Element: The Town’s Interests in Proscribing the Curfew are
                              Substantial;

            As noted in its Motion, Aptive does not challenge that the Town’s purported interests of



       33  Id.
       34  Thompson v. W. States Med. Ctr., 535 U.S. 357, 371 (2002).
        35 Pl.’s Mot. 33-46.
        36 See Pl.’s Mot. 26 (noting that Aptive “acknowledges that” the Town’s interests are substantial); 33-43 (citing to the

   Parties Stipulated Facts seventeen times in support of its contention that the Town does not meet Central Hudson’s third
   element because “the Curfew does not directly and materially advance the Town’s ostensible goals of protecting
   residents from unwanted solicitation and preventing crime”); 43-46 (arguing that the fourth element of Central Hudson is
   not met by the Town, and referencing various Stipulated Facts).
        37 Civ. Prac. Stand. 7.6.2(c)(2)(B); see Pl.’s Resp. 1-9 (arguing that the Town asks this Court to adopt the wrong legal

   standard).
        38 Pl.’s Resp. § II.B (arguing that the facts cited by the Town are insufficient to prove that the third element of

   Central Hudson is met); § II.C (arguing that the facts cited by the Town are insufficient to prove that the fourth element
   of Central Hudson is met).

                                                                   8
Case 1:17-cv-01545-MSK-MJW Document 101 Filed 01/29/18 USDC Colorado Page 9 of 14
 Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 73 of 78 PageID #: 381



   crime prevention and the protection of privacy are substantial.39

                         ii. Second Element: The Curfew advances these interests in a direct and
                             material way;

            As Aptive asserts in its Motion, the below stipulated facts support the fact that the Town

   fails to meet this element of Central Hudson:

       •    Town residents can either sign up on the Town’s “no-knock” list or place a “no-soliciting”
            sign on their door after 7:00p.m. See Joint Stip. Ex. 1, CR000240-53, 40 CR000261-398; 41
            ¶57.42
       •    The Town has carved out cavernous categories of door-to-door solicitors and canvassers
            that are exempt from the Curfew and the applicability of the “opt-out” provisions of the
            Town’s solicitation ordinance. See Joint Stip. Ex. 1, CR000240-53.43
       •    While Castle Rock’s records reflect a single complaint to the Town’s non-emergency line
            about a registered commercial solicitor during the period October 8, 2016 through August
            2017, there were no less than 16 complaints about exempt “canvassers.” Joint Stip. ¶ 178.44
       •    Castle Rock residents “appear generally averse to door-to-door advocacy, at any time of the
            day.” Joint Stip. ¶ 112.45
       •    In the entire history of the Town of Castle Rock, only one for-profit solicitor has ever been
            charged with a crime. Joint Stip. ¶ 160.46
       •    The Town’s Chief of Police testified as its corporate representative that “he could not point
            to a single time in Castle Rock, before or after the passage of the [Curfew], that any for-
            profit, registered commercial solicitor was accused, charged, or convicted of a crime related
            to property.” Joint Stip. ¶ 125.47
       •    The Town can point to only two complaints, ever, received by the Town – which currently
            has a population of 58,000 people – about for-profit solicitors, and neither of these
            complaints took place after 7:00 p.m. Joint Stip. ¶¶ 3, 157, 178.48
       •    The Town’s Police Chief conceded that a person generally is “probably not more likely to
            commit a crime arising out of door-to-door solicitation after 7:00 p.m. than before 7:00 p.m.”
            Joint Stip. ¶ 124.49
       •    The Town’s Police Chief admitted that most residential burglaries happen during the

       39 Pl.’s Mot. 26 (“Aptive acknowledges that these twin goals are valid objectives for the Town to pursue.”).
       40 Id. at 35, 42.
       41 Id. at 34.
       42 Id.
       43 Pl.’s Mot. 35.
       44 Id. at 36.
       45 Id. at 37.
       46 Id. at 41.
       47 Id.
       48 Id.
       49 Id.



                                                                 9
Case 1:17-cv-01545-MSK-MJW Document 101 Filed 01/29/18 USDC Colorado Page 10 of 14
 Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 74 of 78 PageID #: 382



            daytime hours because less people are home. Joint Stip. ¶ 131.50
       •    Prior to passage of the 2008 Ordinance, the Town Council did not even discuss or analyze
            solicitation-related crime in Castle Rock or crime committed by commercial solicitors in
            Castle Rock, including crime committed by commercial solicitors in Castle Rock after 7:00
            p.m. Joint Stip. ¶ 80.51
       •    Chief Cauley, as Town’s corporate representative, conceded that moving the Town’s 7:00
            p.m. solicitation curfew from 7:00 p.m. to dusk “would not materially hamper the Castle
            Rock Police Department’s ability to protect its residents from crime.” Joint Stip. ¶ 126.52

                        iii. Third Element: The Curfew is narrowly tailored and is not more
                             extensive than necessary to serve those interests.

            Aptive asserts that the below stipulated facts support the fact that the Town fails to meet

    this element of Central Hudson:

       •    The Town’s Ordinance includes that residents my post “No Solicitation” signs and join the
            Town’s “No Knock” list if they wish to avoid solicitation. Joint Stip. ¶ 99; Ex. 1 CR000243-
            51.53
       •    The Town directs residents to sign up with the No-Knock List when they wish to avoid
            solicitation. Joint Stip. ¶ 186.54
       •    Every solicitor must fill out a solicitation application with the Town, and is required to pass
            a background check and provide various other information to eventually receive a
            solicitation license. Joint Stip. ¶¶ 99, 102; CR 000243-51.55
       •    The Town’s current Mayor, Jennifer Green, as well as its former Mayor, Randy Reed, and
            other Town witnesses including Kellie Helm, Linda Omar, Robbie Schonher, Mitch Dulleck,
            and Karla McCrimmon each testified that they do not want solicitors entering their property
            at any hour, and so had each registered with the Town’s No-Knock list. Joint Stip. ¶ 112.56
       •    Mayor Green, Former Mayor Reed, and Karla McCrimmon each testified that after
            registering with the No Knock list, they have not identified a single registered, commercial
            Solicitor who has knocked on their door. Joint Stip. ¶ 109.57
       •    The Town can point to only two complaints it has received about for-profit solicitors, and
            neither of these complaints took place after 7:00 p.m. Joint Stip. ¶¶ 157, 178.58

       50 Id.
       51 Id. at 42.
       52 Id.
       53 Pl.’s Mot. 43, 44.
       54 Id. at 21.
       55 Id. at 45 (noting that “the Town existing ordinance has “opt-out” provision and a rigorous registration and

       background check requirement to which all commercial solicitors must submit”).
       56 Id. at 21.
       57 Id.
       58 Id.



                                                                10
Case 1:17-cv-01545-MSK-MJW Document 101 Filed 01/29/18 USDC Colorado Page 11 of 14
 Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 75 of 78 PageID #: 383




        •    The Town Code contains three provisions containing regulations with enforcement tied to
             “dusk,” “dawn,” “sunrise,” “sunset” and “daylight hours.” Joint Stip. ¶ 193.

             Aptive also alleges that the Curfew is an unconstitutional regulation of Castle Rock residents'

    right to receive door-to-door commercial solicitation.59 Here, the burden is again on the Town to

    prove that the elements of Central Hudson are met, and, again, it fails to do so. Aptive makes this

    point and cites to the following facts, which are the only facts material to the Court’s determination:

        •    The Town’s Ordinance includes that residents may post “No Solicitation” signs and join the
             Town’s “No Knock” list if they wish to avoid solicitation. Joint Stip. ¶ 99; Ex. 1 CR000243-
             51.60
        •    Hundreds of residents in other cities in the Denver area purchased Aptive’s services after
             7:00 p.m. Joint Stip. Ex. 2, AE_000096.
        •    The only way Castle Rock residents are able to meet with solicitors after 7:00 p.m. is if they
             contact solicitors directly and schedule an appointment. Joint Stip. Ex. 1, CR000240-53 §
             5.04.080(C) (“It shall he an affirmative defense to any violation of this Chapter that the
             solicitor has an express invitation from the resident or occupant of a dwelling allowing him
             or her to enter upon any posted property.”).61

             Accordingly, Aptive believes that it has substantially complied with the standard set out in

    Standard 7.6.2.62


        59  Id. at 47.
        60  Id.
         61 Id. at 48.
         62 Alternatively, if the Court were to find that Aptive’s Motion for Summary Judgment and/or Response did not

    meet Standard 7.6.2, the resulting consequence is set forth in subsection (f) of the Standard itself: “Failure to follow
    these procedures will likely delay the resolution of the motion.” Accordingly, the Town’s suggestion that Aptive’s
    Motion should be denied is inapposite. Indeed, the guidance offered by subsection (f) is perfectly in line with the
    decisions of multiple district courts and the Tenth Circuit, and if this Court to require Aptive to file a corrected Motion
    and/or Response, it would gladly do so in an expeditious manner. See, e.g., Lacy v. Old Standard Life Ins., Inc., 2007 WL
    1576353, at *2 (D. Colo. May 31, 2007) (Nottingham) (striking motion for summary judgment for failure to comply with
    practice standards and setting deadline for corrected motion); Muhic v. Pueblo Cmty. Coll., 2007 WL 2688859, at *1 (D.
    Colo. Sept. 11, 2007) (Nottingham) (striking response motion for summary judgment for failure to comply with practice
    standards and allowing 10 days from order to file a compliant brief); Bondarenko v. Potter, 2008 WL 707380, at *1 (D.
    Colo. Mar. 14, 2008) (Nottingham) (same); Lacy v. Old Standard Life Ins., Inc., 2007 WL 1576353, at *2 (D. Colo. May 31,
    2007) (Nottingham) (striking motion for summary judgment for failure to comply with practice standards and setting
    deadline for corrected motion); Sewell v. Safeco Ins. Co. of Am., 2007 WL 2684465, at *3 (D. Colo. Sept. 6, 2007)
    (Nottingham) (on motion for reconsideration, failure to comply with practice standard in motion for summary judgment
    was not “proper ground for reconsideration, much less to grant Defendant summary judgment”); Smith v. E. New Mexico
    Med. Ctr., 153 F.3d 728 (10th Cir. 1998) (“As our affirmance of the district court's grant of summary judgment was based
    on the Smiths' failure to follow the local rules and because procedural decisions cannot be the basis of a law of the case
    ruling, we vacate and remand[.]”).

                                                                  11
Case 1:17-cv-01545-MSK-MJW Document 101 Filed 01/29/18 USDC Colorado Page 12 of 14
 Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 76 of 78 PageID #: 384



        F. Aptive Has Demonstrated that the Curfew Affects Commercial Speech.

             The Town argues that Aptive has failed to demonstrate that it is in fact engaged in speech,

    and that that speech is protected. But this is untrue. Among other things, Aptive cited to no less

    than seventeen cases explicitly or implicitly holding that curfews constitute restrictions on speech

    that implicate the First Amendment.63 In contrast, the Town cannot point to a single court that has

    evaluated a solicitation regulation and found that the regulation involved conduct instead of speech:

    not the Third Circuit, not the Sixth Circuit, not the Seventh Circuit, not the Eighth Circuit, not the

    Tenth Circuit,64 and not even the United States Supreme Court in Stratton, which the Town itself

    admits is factually nearly identical to the case at bar. 65 Indeed, the Town’s argument that the

    Curfew regulates conduct is belied by its own argument that Stratton is materially indistinguishable

    from this case, when Stratton indisputably involved the regulation of speech. Accordingly, Aptive

    has sufficiently argued and proven what federal courts have uniformly held: that curfews regulating

    door-to-door solicitation are protected by the First Amendment.

                                                       CONCLUSION

             For the foregoing reasons, this Court should grant Aptive’s motion, invalidate the Curfew

    was unconstitutional, enjoin its further enforcement, and award Aptive its attorney fees as a

    prevailing party in this action.




        63 Pl.’s Mot. 3-4. Aptive incorporates herein all arguments made and evidence cited in § II.D of its Response to the

    Town’s Motion for Summary Judgment.
        64 U.S. W., Inc. v. F.C.C., 182 F.3d 1224, 1232 (10th Cir. 1999) (“Effective speech has two components: a speaker

    and an audience. A restriction on either of these components is a restriction on speech”).
        65 Def.’s Resp. 9.



                                                                12
Case 1:17-cv-01545-MSK-MJW Document 101 Filed 01/29/18 USDC Colorado Page 13 of 14
 Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 77 of 78 PageID #: 385



          Respectfully submitted, this 29th day of January, 2018.

                                                     /s/_Jonathan D. Kelley
                                                     Jonathan D. Kelley
                                                     Texas Bar No. 24090202
                                                     jkelley@lynnllp.com
                                                     Jeremy A. Fielding
                                                     Texas Bar No. 24040895
                                                     jfielding@lynnllp.com
                                                     LYNN PINKER COX & HURST, LLP
                                                     2100 Ross Avenue, Suite 2700
                                                     Dallas, Texas 75201
                                                     Telephone: (214) 981-3800
                                                     Facsimile (214) 981-3839


                                                     Steven J. Perfrement, # 27442
                                                     1700 Lincoln Street, Suite 4100
                                                     Denver, CO 80203
                                                     Email: steven.perfrement@bryancave.com
                                                     Tel.: (303) 861-7000
                                                     Fax: (303) 866-0200
                                                     COUNSEL FOR PLAINTIFF
                                                     APTIVE ENVIRONMENTAL, LLC




                                                     13
Case 1:17-cv-01545-MSK-MJW Document 101 Filed 01/29/18 USDC Colorado Page 14 of 14
 Case 2:19-cv-03365-DRH-SIL Document 12-3 Filed 06/12/19 Page 78 of 78 PageID #: 386



                                       CERTIFICATE OF SERVICE

           I hereby certify that on January 29, 2018, a true and correct copy of the above and foregoing
    PLAINTIFF APTIVE ENVIRONMENTAL, LLC’S REPLY IN SUPPORT OF ITS
    MOTION FOR SUMMARY JUDGMENT was electronically filed with the Clerk of the court
    using the CM/ECF system, which will send notification of the filing to the following email
    addresses:

       Brian James Connolly
       Thomas Macdonald
       Otten Johnson Robinson Neff &
       Ragonetti, P.C.
       950 Seventeenth Street
       Suite 1600
       Denver, CO 80202
       Email: bconnolly@ottenjohnson.com
       Attorney for Defendant



                                                  /s/ Jonathan D. Kelley
                                                  Jonathan D. Kelley




                                                      14
